Exhibit 10.2

13,500 Units

Each Unit consisting of

One Share of Preferred Stock and

A Warrant to Purchase up to 1,923.0771 Shares of Common Stock

Cytori Therapeutics, Inc.

PLACEMENT AGENCY AGREEMENT

October 8, 2014

ROTH CAPITAL PARTNERS, LLC

As Representative of the several

Placement Agents set forth in Schedule D hereto

c/o Roth Capital Partners, LLC

888 San Clemente Drive

Newport Beach, CA 92660

Dear Sirs:

1. INTRODUCTION. Cytori Therapeutics, Inc., a Delaware corporation (the
“Company”), proposes to issue and sell to the purchasers, pursuant to the terms
and conditions of this Placement Agency Agreement (this “Agreement”) and the
Securities Purchase Agreement in the form of Exhibit A attached hereto (the
“Securities Purchase Agreement”) entered into with the purchasers identified
therein (each a “Purchaser” and, collectively, the “Purchasers”), up to an
aggregate of 13,500 units (the “Units”), each Unit consisting of (i) one share
(the “Shares”) of authorized but unissued Series A 3.6% Convertible Preferred
Stock, par value $0.001 per share (the “Preferred Stock”) of the Company, which
shares of Preferred Stock shall be convertible into shares of common stock, par
value $0.001 per share, of the Company (the “Common Stock”) and (ii) a warrant
(the “Warrants”) to purchase up to 1,923.0771 shares of Common Stock (the
“Warrant Shares”). The Units, the Shares, the shares of Common Stock underlying
the Preferred Stock (the “Conversion Shares”), the Warrants and the Warrant
Shares are collectively referred to herein as the “Securities”). The Shares and
the Warrants shall be immediately separable and transferable upon issuance. The
terms of (i) the Preferred Stock are set forth in the form of Certificate of
Designation (the “Certificate of Designation”) to be filed with the Secretary of
State of the State of Delaware and (ii) the Warrants are set forth in the form
of Warrant attached as Exhibit B hereto. The Company hereby confirms that Roth
Capital Partners, LLC (“Roth”) and Maxim Group, LLC (“Maxim”, together with
Roth, the “Placement Agents”) have acted as the Placement Agents in accordance
with the terms and conditions hereof. Roth is acting as the representative of
the Placement Agents and in such capacity is hereinafter referred to as the
“Representative.”



--------------------------------------------------------------------------------

2. AGREEMENT TO ACT AS PLACEMENT AGENTS; PLACEMENT OF THE UNITS. On the basis of
the representations, warranties and agreements of the Company herein contained,
and subject to the terms and conditions set forth in this Agreement:

(a) The Company hereby authorizes the Placement Agents to act as its exclusive
agents to solicit offers for the purchase of all or part of the Units from the
Company in connection with the proposed offering of the Units (the “Offering”).
Until the Closing Date (as defined below) or earlier upon termination of this
Agreement pursuant to Section 8, the Company shall not, without the prior
consent of the Representative, solicit or accept offers to purchase the Units
otherwise than through the Placement Agents.

(b) The Company hereby acknowledges that the Placement Agents have agreed, as
agents of the Company, to use their reasonable efforts to solicit offers to
purchase the Units from the Company on the terms and subject to the conditions
set forth in the Prospectus (as defined below). The Placement Agents shall use
reasonable efforts to assist the Company in obtaining performance by each
Purchaser whose offer to purchase the Units has been solicited by the Placement
Agents and accepted by the Company, but the Placement Agents shall not, except
as otherwise provided in this Agreement, be obligated to disclose the identity
of any potential purchaser or have any liability to the Company in the event any
such purchase is not consummated for any reason. Under no circumstances will the
Placement Agents be obligated to underwrite or purchase any Units for its own
account and, in soliciting purchases of the Units, the Placement Agents shall
act solely as the Company’s agent and not as principal.

(c) Subject to the provisions of this Section 2, offers for the purchase of the
Units may be solicited by the Placement Agents as agents for the Company at such
times and in such amounts as the Placement Agents deem advisable. The Placement
Agents shall communicate to the Company, orally or in writing, each reasonable
offer to purchase the Units received by them as agents of the Company. The
Company shall have the sole right to accept offers to purchase the Units and may
reject any such offer, in whole or in part. The Placement Agents shall have the
right, in their discretion reasonably exercised, without notice to the Company,
to reject any offer to purchase the Units received by them, in whole or in part,
and any such rejection shall not be deemed a breach of this Agreement.

(d) The Units are being sold to the Purchasers at an offering price of $1,000.00
per Unit. The purchases of the Units by the Purchasers shall be evidenced by the
execution of Securities Purchase Agreement by each of the Purchasers and the
Company.

(e) As compensation for services rendered, on the Closing Date (as defined
below), the Company shall pay to the Placement Agents by wire transfer of
immediately available funds to an account or accounts designated by the
Representative, an aggregate amount equal to six percent (6.0%) of the gross
proceeds received by the Company (the “Placement Fee”) from the sale of the
Units on such Closing Date. The Placement Agents may retain other brokers or
dealers to act as sub-agents on their behalf in connection with the Offering,
the fees of which shall be paid out of the Placement Fee.

(f) No Units which the Company has agreed to sell pursuant to this Agreement and
the Securities Purchase Agreement shall be deemed to have been purchased and
paid for, or sold by the Company, until such Units shall have been delivered to
the Purchaser thereof against payment by such Purchaser. If the Company shall
default in its obligations to deliver the Units to a Purchaser whose offer it
has accepted, the Company shall indemnify and hold the Placement Agent harmless
against any loss, claim, damage or expense arising from or as a result of such
default by the Company in accordance with the procedures set forth in
Section 7(c) herein.

 

2



--------------------------------------------------------------------------------

3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY. The Company represents and
warrants to the Placement Agents, as of the date hereof, and agrees with the
Placement Agents that:

(a) The Company has prepared and filed in conformity with the requirements of
the Securities Act of 1933, as amended (the “Securities Act”), and published
rules and regulations thereunder (the “Rules and Regulations”) adopted by the
Securities and Exchange Commission (the “Commission”) a “shelf” Registration
Statement (as hereinafter defined) on Form S-3 (File No. 333-195846), which
became effective as of May 22, 2014 (the “Effective Date”), including a base
prospectus relating to the Securities (the “Base Prospectus”), and such
amendments and supplements thereto as may have been required up to the date of
this Agreement. The term “Registration Statement” as used in this Agreement
means the registration statement (including all exhibits, financial schedules
and all documents and information deemed to be a part of the Registration
Statement pursuant to Rule 430B of the Rules and Regulations), as amended and/or
supplemented to the date of this Agreement, including the Base Prospectus. The
Registration Statement is effective under the Securities Act and no stop order
preventing or suspending the effectiveness of the Registration Statement or
suspending or preventing the use of the Prospectus has been issued by the
Commission and no proceedings for that purpose have been instituted or, to the
knowledge of the Company, are threatened by the Commission. The Company, if
required by the Rules and Regulations, will file the Prospectus (as defined
below), with the Commission pursuant to Rule 424(b) of the Rules and
Regulations. The term “Prospectus” as used in this Agreement means the
Prospectus, in the form in which it is to be filed with the Commission pursuant
to Rule 424(b) of the Rules and Regulations, or, if the Prospectus is not to be
filed with the Commission pursuant to Rule 424(b), the Prospectus in the form
included as part of the Registration Statement as of the Effective Date, except
that if any revised prospectus or prospectus supplement shall be provided to the
Placement Agents by the Company for use in connection with the Offering which
differs from the Prospectus (whether or not such revised prospectus or
prospectus supplement is required to be filed by the Company pursuant to Rule
424(b) of the Rules and Regulations), the term “Prospectus” shall refer to such
revised prospectus or prospectus supplement, as the case may be, from and after
the time it is first provided to the Placement Agents for such use (or in the
form first made available to the Placement Agents by the Company to meet
requests of prospective purchasers pursuant to Rule 173 under the Securities
Act). Any preliminary prospectus or prospectus subject to completion included in
the Registration Statement or filed with the Commission pursuant to Rule 424 of
the Rules and Regulations is hereafter called a “Preliminary Prospectus.” Any
reference herein to the Registration Statement, any Preliminary Prospectus or
the Prospectus shall be deemed to refer to and include the documents
incorporated by reference therein pursuant to Item 12 of Form S-3 which were
filed under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), on or before the last to occur of the Effective Date, the date of the
Preliminary Prospectus, or the date of the Prospectus, and any reference herein
to the terms “amend,” “amendment,” or “supplement” with respect to the
Registration Statement, any Preliminary Prospectus or the Prospectus shall be
deemed to refer to and include (i) the filing of any document under the Exchange
Act after the Effective Date, the date of such Preliminary Prospectus or the
date of the Prospectus, as the case may be, which is incorporated by reference
and (ii) any such document so filed.

(b) As of the Applicable Time (as defined below) and as of the Closing Date,
neither (i) any General Use Free Writing Prospectus (as defined below) issued at
or prior to the Applicable Time, and the Pricing Prospectus (as defined below)
and the information included on Schedule B hereto, all considered together
(collectively, the “General Disclosure Package”), (ii) any individual Limited
Use Free Writing Prospectus (as defined below), nor (iii) the bona fide
electronic road show (as defined in Rule 433(h)(5) of the Rules and
Regulations), if any, that has been made available without restriction to any
person, when considered together with the General Disclosure Package, included
or will include, any untrue statement of a material fact or omitted or as of the
Closing Date will omit, to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided, however, that the Company makes no
representations or warranties as to

 

3



--------------------------------------------------------------------------------

information contained in or omitted from any Issuer Free Writing Prospectus, in
reliance upon, and in conformity with, written information furnished to the
Company by the Representative by or on behalf of the Placement Agents
specifically for inclusion therein, which information the parties hereto agree
is limited to the Placement Agents’ Information (as defined in Section 16). As
used in this paragraph (b) and elsewhere in this Agreement:

“Applicable Time” means 6:00 A.M., New York time, on the date of this Agreement.

“General Use Free Writing Prospectus” means any Issuer Free Writing Prospectus
that is identified on Schedule A to this Agreement.

“Issuer Free Writing Prospectus” means any “issuer free writing prospectus,” as
defined in Rule 433 of the Rules and Regulations relating to the Shares in the
form filed or required to be filed with the Commission or, if not required to be
filed, in the form retained in the Company’s records pursuant to Rule 433(g) of
the Rules and Regulations.

“Limited Use Free Writing Prospectuses” means any Issuer Free Writing Prospectus
that is not a General Use Free Writing Prospectus.

“Pricing Prospectus” means the Preliminary Prospectus, if any, and the Base
Prospectus, each as amended and supplemented immediately prior to the Applicable
Time, including any document incorporated by reference therein and any
prospectus supplement deemed to be a part thereof.

(c) No order preventing or suspending the use of any Preliminary Prospectus, any
Issuer Free Writing Prospectus or the Prospectus relating to the Offering has
been issued by the Commission, and no proceeding for that purpose or pursuant to
Section 8A of the Securities Act has been instituted or threatened by the
Commission, and each Preliminary Prospectus (if any), at the time of filing
thereof, conformed in all material respects to the requirements of the
Securities Act and the Rules and Regulations, and did not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided, however,
that the Company makes no representations or warranties as to information
contained in or omitted from any Preliminary Prospectus, in reliance upon, and
in conformity with, written information furnished to the Company by the
Representative by or on behalf of the Placement Agents specifically for
inclusion therein, which information the parties hereto agree is limited to the
Placement Agents’ Information (as defined in Section 16).

(d) At the most recent Effective Date, at the date of this Agreement and at the
Closing Date, the Registration Statement conformed and will conform in all
material respects to the requirements of the Securities Act and the Rules and
Regulations and did not and will not contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein not misleading; the Prospectus, at the
time the Prospectus was issued and at the Closing Date, conformed and will
conform in all material respects to the requirements of the Securities Act and
the Rules and Regulations and did not and will not contain an untrue statement
of a material fact or omit to state a material fact necessary in order to make
the statements therein, in light of the circumstances under which they were
made, not misleading; provided, however, that the foregoing representations and
warranties in this paragraph (d) shall not apply to information contained in or
omitted from the Registration Statement or the Prospectus in reliance upon, and
in conformity with, written information furnished to the Company by the
Representative by or on behalf of the Placement Agents specifically for
inclusion therein, which information the parties hereto agree is limited to the
Placement Agents’ Information (as defined in Section 16).

 

4



--------------------------------------------------------------------------------

(e) Each Issuer Free Writing Prospectus, if any, as of its issue date and at all
subsequent times through the completion of the public offer and sale of the
Units or until any earlier date that the Company notified or notifies the
Representative as described in Section 4(e), did not, does not and will not
include any information that conflicted, conflicts or will conflict with the
information contained in the Registration Statement, Pricing Prospectus or the
Prospectus, including any document incorporated by reference therein and any
prospectus supplement deemed to be a part thereof that has not been superseded
or modified, or includes an untrue statement of a material fact or omitted or
would omit to state a material fact required to be stated therein or necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. The foregoing sentence does not apply to
statements in or omissions from any Issuer Free Writing Prospectus in reliance
upon, and in conformity with, written information furnished to the Company by
the Representative by or on behalf of the Placement Agents specifically for
inclusion therein, which information the parties hereto agree is limited to the
Placement Agents’ Information (as defined in Section 16).

(f) The documents incorporated by reference in the Prospectus, when they became
effective or were filed with the Commission, as the case may be, conformed in
all material respects to the requirements of the Securities Act or the Exchange
Act, as applicable, and the rules and regulations of the Commission thereunder
and none of such documents contained any untrue statement of a material fact or
omitted to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading; and any further documents so filed and incorporated by
reference in the Prospectus, when such documents become effective or are filed
with the Commission, as the case may be, will conform in all material respects
to the requirements of the Securities Act or the Exchange Act, as applicable,
and the rules and regulations of the Commission thereunder and will not contain
any untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading.

(g) At the Effective Date, and at the date hereof, the Company was not and
currently is not an “ineligible issuer” in connection with the Offering pursuant
to Rule 405 under the Securities Act. The Company has not, directly or
indirectly, distributed and will not distribute any offering material in
connection with the Offering other than any Preliminary Prospectus, the
Prospectus and other materials, if any, permitted under the Securities Act and
consistent with Section 4(b) below. The Company will file with the Commission
all Issuer Free Writing Prospectuses (other than a “road show,” as described in
Rule 433(d)(8) of the Rules and Regulations), if any, in the time and manner
required under Rules 163(b)(2) and 433(d) of the Rules and Regulations.

(h) The Company and each of its subsidiaries (as defined in Section 14) have
been duly organized and are validly existing as corporations or other legal
entities in good standing (or the foreign equivalent thereof) under the laws of
their respective jurisdictions of organization. The Company and each of its
subsidiaries are duly qualified to do business and are in good standing as
foreign corporations or other legal entities in each jurisdiction in which their
respective ownership or lease of property or the conduct of their respective
businesses requires such qualification and have all power and authority
(corporate or other) necessary to own or hold their respective properties and to
conduct the businesses in which they are engaged, except where the failure to so
qualify or have such power or authority would not (i) have, singly or in the
aggregate, a material adverse effect on the condition (financial or otherwise),
results of operations, business or prospects of the Company and its subsidiaries
taken as a whole, or (ii) impair in any material respect the ability of the
Company to perform its obligations under this Agreement or to consummate any
transactions contemplated by this Agreement, the General Disclosure Package or
the Prospectus (any such effect as described in clauses (i) or (ii), a “Material
Adverse Effect”). The Company owns or controls, directly or indirectly, the
following corporations, partnerships, limited partnerships, limited liability
companies, associations or other entities:

 

5



--------------------------------------------------------------------------------

(i) Cytori Therapeutics KK, a company organized under the laws of Japan;
(ii) Cytori Italia Srl, a company organized under the laws of Italy;
(iii) Cytori GmbH, a company organized under the laws of Switzerland;
(iv) Cytori India Medical Private Limited, a company organized under the laws of
India; and (v) Olympus-Cytori, Inc., a Delaware corporation.

(i) The Company has the corporate power and authority to enter into this
Agreement and the Securities Purchase Agreement, and to perform and to discharge
its obligations hereunder and thereunder; and this Agreement and each of the
Securities Purchase Agreement has been duly authorized, executed and delivered
by the Company, and constitutes a valid and binding obligation of the Company
enforceable in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors’ rights generally and except as enforceability
may be subject to general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) now or
hereafter in effect.

(j) The Shares to be issued and sold by the Company to the Purchasers hereunder
and under the Securities Purchase Agreement have been duly authorized and, when
issued, will be validly issued, fully paid and nonassessable, will be issued in
compliance with all applicable securities laws, and will be free of preemptive
or similar rights and will conform to the description of the capital stock of
the Company contained in the Registration Statement, the General Disclosure
Package and the Prospectus. The Warrant and the Conversion Shares, when issued,
paid for and delivered upon due exercise of the Warrants and the conversion of
the Shares, will be duly authorized and validly issued, fully paid and
nonassessable, will be issued in compliance with all applicable securities laws,
and will be free of preemptive or similar rights. The Warrant Shares and the
Conversion Shares have been reserved for issuance. The Securities, when issued,
will conform in all material respects to the descriptions thereof set forth in
the Registration Statement, the General Disclosure Package and the Prospectus.

(k) The Company has an authorized capitalization as set forth in the Pricing
Prospectus, and all of the issued shares of capital stock of the Company have
been duly and validly authorized and issued, are fully paid and non-assessable,
have been issued in compliance with federal and state securities laws, and
conform to the description thereof contained in the General Disclosure Package
and the Prospectus. As of September 30, 2014, there were 83,574,164 shares of
Common Stock issued and outstanding and no shares of Preferred Stock, par value
$0.001 per share, of the Company issued and outstanding and 18,786,684 shares of
Common Stock were issuable upon the exercise of all options, warrants and
convertible securities and the vesting of restricted stock awards outstanding as
of such date. Since such date, the Company has not issued any securities, other
than Common Stock of the Company issued pursuant to the exercise of stock
options previously outstanding under the Company’s stock plans or the issuance
of options or restricted Common Stock under the Company’s stock plans or as
described in the General Disclosure Package and the Prospectus. All of the stock
options, warrants and other rights to purchase or exchange any securities for
shares of the Company’s capital stock have been duly authorized and validly
issued, and were issued in compliance with U.S. federal and state securities
laws. None of the outstanding shares of Common Stock was issued in violation of
any preemptive rights, rights of first refusal or other similar rights to
subscribe for or purchase securities of the Company. The description of the
Company’s stock option, stock bonus and other stock plans or arrangements, and
the stock options or other rights granted thereunder, as described in the
General Disclosure Package and the Prospectus, accurately and fairly present the
information required to be shown with respect to such plans, arrangements, stock
options and rights.

(l) All the outstanding shares of capital stock or other equity interests of
each subsidiary of the Company have been duly authorized and validly issued, are
fully paid and nonassessable and, except to the extent set forth in the General
Disclosure Package or the Prospectus, are owned by the Company directly or
indirectly through one or more wholly-owned subsidiaries, free and clear of any
claim, lien, encumbrance, security interest, restriction upon voting or transfer
or any other claim of any third party.

 

6



--------------------------------------------------------------------------------

(m) The execution, delivery and performance of this Agreement, the Warrants and
the Securities Purchase Agreement and the consummation of the transactions
herein contemplated will not (with or without notice or lapse of time or both)
(i) conflict with or result in a breach or violation of any of the terms or
provisions of, constitute a default or Debt Repayment Triggering Event (as
defined below) under, give rise to any right of termination or other right or
the cancellation or acceleration of any right or obligation or loss of a benefit
under, or give rise to the creation or imposition of any lien, encumbrance,
security interest, claim or charge upon any property or assets of the Company or
any subsidiary pursuant to, any indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument to which the Company or any of its
subsidiaries is a party or by which the Company or any of its subsidiaries is
bound or to which any of the property or assets of the Company or any of its
subsidiaries is subject, (ii) result in any violation of the provisions of the
charter or by-laws (or analogous governing instruments, as applicable) of the
Company or any of its subsidiaries or (iii) result in any violation of any law,
statute, rule, regulation, judgment, order or decree of any court or
governmental agency or body, domestic or foreign, having jurisdiction over the
Company or any of its subsidiaries or any of their properties or assets, except,
with respect to clauses (i) and (iii) of this paragraph such as would not,
singly or in the aggregate, have a Material Adverse Effect. A “Debt Repayment
Triggering Event” means any event or condition that gives, or with the giving of
notice or lapse of time would give the holder of any note, debenture or other
evidence of indebtedness (or any person acting on such holder’s behalf) the
right to require the repurchase, redemption or repayment of all or a portion of
such indebtedness by the Company or any of its subsidiaries.

(n) Except for the registration of the Securities under the Securities Act and
such consents, approvals, authorizations, registrations or qualifications as may
be required under the Exchange Act and applicable state or foreign securities
laws, by the Financial Industry Regulatory Authority (“FINRA”) or by the NASDAQ
Global Market (“NASDAQ GM”) in connection with the Offering, no consent,
approval, authorization or order of, or filing, qualification or registration
with, any court or governmental agency or body, foreign or domestic, which has
not been made, obtained or taken and is not in full force and effect, is
required for the execution, delivery and performance of this Agreement and the
Securities Purchase Agreement by the Company, the offer or sale of the Units,
the issuance of the Warrant and Conversion Shares upon due exercise of the
Warrants and conversion of the Shares in accordance with their terms, or the
consummation of the transactions contemplated hereby or thereby.

(o) KPMG LLP, which has certified certain financial statements and related
schedules included or incorporated by reference in the Registration Statement,
the General Disclosure Package and the Prospectus, is an independent registered
public accounting firm as required by the Securities Act and the Rules and
Regulations and the Public Company Accounting Oversight Board (United States)
(the “PCAOB”). Except as pre-approved in accordance with the requirements set
forth in Section 10A of the Exchange Act, KPMG LLP has not been engaged by the
Company to perform any “prohibited activities” (as defined in Section 10A of the
Exchange Act).

(p) The financial statements, together with the related notes and schedules,
included or incorporated by reference in the General Disclosure Package, the
Prospectus and in the Registration Statement present fairly, in all material
respects, the financial position and the results of operations and changes in
financial position, stockholders’ equity and cash flows of the Company and its
consolidated subsidiaries and other consolidated entities at the respective
dates or for the respective periods therein specified. Such statements and
related notes and schedules have been prepared in accordance with generally
accepted accounting principles in the United States (“GAAP”) applied on a
consistent basis throughout the periods involved except as may be set forth in
the related notes included or incorporated

 

7



--------------------------------------------------------------------------------

by reference in the General Disclosure Package. The financial statements,
together with the related notes and schedules, included or incorporated by
reference in the General Disclosure Package and the Prospectus comply in all
material respects with the Securities Act, the Exchange Act, and the Rules and
Regulations and the rules and regulations under the Exchange Act. No other
financial statements or supporting schedules or exhibits are required by the
Securities Act or the Rules and Regulations to be described, or included or
incorporated by reference in the Registration Statement, the General Disclosure
Package or the Prospectus. There is no pro forma or as adjusted financial
information which is required to be included in the Registration Statement, the
General Disclosure Package, or and the Prospectus or a document incorporated by
reference therein in accordance with the Securities Act and the Rules and
Regulations which has not been included or incorporated as so required.

(q) Neither the Company nor any of its subsidiaries has sustained, since the
date of the latest audited financial statements included or incorporated by
reference in the General Disclosure Package, any material loss or interference
with its business from fire, explosion, flood or other calamity, whether or not
covered by insurance, or from any labor dispute or court or governmental action,
order or decree, otherwise than as set forth or contemplated in the General
Disclosure Package; and, since such date, there has not been any material change
in the capital stock or long-term debt of the Company other than pursuant to any
employee benefit plans or similar plans as set forth in the General Disclosure
Package or incorporated by reference therein or any material adverse changes, or
any development involving a prospective material adverse change, in or affecting
the business, assets, general affairs, management, financial position,
prospects, stockholders’ equity or results of operations of the Company and its
subsidiaries taken as a whole, otherwise than as set forth or contemplated in
the General Disclosure Package.

(r) Except as set forth in the General Disclosure Package, there is no legal or
governmental action, suit, claim or proceeding pending to which the Company or
any of its subsidiaries is a party or of which any property or assets of the
Company or any of its subsidiaries is the subject which is required to be
described in the Registration Statement, the General Disclosure Package or the
Prospectus or a document incorporated by reference therein and is not described
therein, or which, singly or in the aggregate, if determined adversely to the
Company or any of its subsidiaries, could have a Material Adverse Effect or
prevent the consummation of the transactions contemplated hereby; and to the
Company’s knowledge, except as set forth in the General Disclosure Package, no
such proceedings are threatened or contemplated by governmental authorities or
threatened by others.

(s) Neither the Company nor any of its subsidiaries is in (i) violation of its
charter or by-laws (or analogous governing instrument, as applicable),
(ii) default in any respect, and no event has occurred which, with notice or
lapse of time or both, would constitute such a default, in the due performance
or observance of any term, covenant, obligation, agreement or condition
contained in any indenture, mortgage, deed of trust, loan or credit agreement,
other evidence of indebtedness, or any license, lease, contract or other
agreement or instrument to which it is a party or by which the Company or its
subsidiaries are bound or to which any of its property or assets is subject or
(iii) violation in any respect of any statute, law, ordinance, governmental
rule, regulation, ordinance, or court order, decree or judgment to which it or
its property or assets may be subject except, (x) in the case of clauses
(ii) and (iii) of this paragraph (s), for any violations, defaults or events
which would not, singly or in the aggregate, have a Material Adverse Effect, and
(y) in the case of clause (ii) of this paragraph (s), for any violations,
defaults or events described in the General Disclosure Package and the
Prospectus.

(t) The Company and each of its subsidiaries own or possess all approvals,
licenses, certificates, clearances, consents, exemptions, marks, notifications,
orders, authorizations and permits issued by, and have made all declarations and
filings with, the appropriate local, state, federal or foreign regulatory
agencies or bodies, including, without limitation, the Food and Drug
Administration (the

 

8



--------------------------------------------------------------------------------

“FDA”) and any agency of any foreign government and any other foreign regulatory
authority exercising authority comparable to that of the FDA (including any
non-governmental entity whose approval or authorization is required under
foreign law comparable to that administered by the FDA), which are necessary for
the ownership of their respective properties or the conduct of their respective
businesses as described in the General Disclosure Package and the Prospectus
(collectively, the “Governmental Permits”) and is in compliance with the terms
and conditions of all such Governmental Permits, except where any failures to
possess, comply or make the same would not, singly or in the aggregate, have a
Material Adverse Effect. All such Governmental Permits are valid and in full
force and effect except where the validity or failure to be in full force and
effect would not, singly or in the aggregate, have a Material Adverse Effect.
All such Governmental Permits are free and clear of any restriction or condition
that are in addition to, or materially different from those normally applicable
to similar licenses, certificates, authorizations and permits. Neither the
Company nor any of its subsidiaries has received any notice of any revocation or
modification of, any such Governmental Permit, which, individually or in the
aggregate, if the subject of an unfavorable decision, ruling or finding, would
have a Material Adverse Effect.

(u) Each Investigational New Drug application (“IND”) or Investigational Device
Exemption application (“IDE”) submitted by the Company to the FDA or similar
application submitted by the Company to foreign regulatory bodies, and related
documents and information, (1) has been submitted and maintained in material
compliance with applicable statutes, rules and regulations administered or
promulgated by the FDA or other regulatory body, (2) the studies, tests and
preclinical and clinical trials conducted by or on behalf of the Company that
are described in the General Disclosure Package or the Prospectus were, and if
still pending, are being conducted in all material respects in accordance with
experimental protocols, procedures and controls pursuant to, where applicable,
accepted professional and scientific standards for products or product
candidates comparable to those being developed by the Company; and the drug
substances or devices used in the clinical trials have been manufactured under
current Good Manufacturing Practices, and (3) the Company uses commercially
reasonable efforts to review, from time to time, the progress and results of the
studies, tests and preclinical and clinical trials except where the failure to
be in compliance would not result in a Material Adverse Effect. To the Company’s
knowledge, the descriptions of the results of such studies, tests and
preclinical and clinical trials in the General Disclosure Package are accurate
and complete in all material respects. The Company has not received any notices
or correspondence from the FDA or any foreign, state or local governmental body
exercising comparable authority requiring the termination, suspension or
material modification of any studies, tests or preclinical or clinical trials
conducted by or on behalf of the Company except as described in the General
Disclosure Package.

(v) Neither the Company nor any of its subsidiaries is or, after giving effect
to the Offering and the application of the proceeds thereof as described in the
General Disclosure Package and the Prospectus, will be required to register as
an “investment company” within the meaning of the Investment Company Act of
1940, as amended, and the rules and regulations of the Commission thereunder.

(w) Neither the Company, its subsidiaries nor, to the Company’s knowledge, any
of the Company’s or its subsidiaries’ officers, directors or affiliates has
taken or will take, directly or indirectly, any action designed or intended to
stabilize or manipulate the price of any security of the Company, or which
caused or resulted in, or which could in the future reasonably be expected to
cause or result in, stabilization or manipulation of the price of any security
of the Company.

(x) The Company and each of its subsidiaries owns or possesses the right to use
all patents, trademarks, trademark registrations, service marks, service mark
registrations, trade names, copyrights, licenses, inventions, software,
databases, know-how, Internet domain names, trade secrets and

 

9



--------------------------------------------------------------------------------

other unpatented and/or unpatentable proprietary or confidential information,
systems or procedures, and other intellectual property (collectively,
“Intellectual Property”) necessary to carry on their respective businesses as
currently conducted, and as proposed to be conducted and described in the
General Disclosure Package and the Prospectus, and the Company is not aware of
any claim to the contrary or any challenge by any other person to the rights of
the Company and its subsidiaries with respect to the foregoing except for those
that could not have a Material Adverse Effect. The Intellectual Property
licenses described in the General Disclosure Package and the Prospectus are
valid, binding upon, and enforceable by or against the parties thereto in
accordance with their terms. The Company and each of its subsidiaries has
complied in all material respects with, and is not in breach nor has received
any asserted or threatened claim of breach of, any Intellectual Property
license, and the Company has no knowledge of any breach or anticipated breach by
any other person to any Intellectual Property license. The Company’s and each of
its subsidiaries’ businesses as now conducted and as proposed to be conducted do
not and will not infringe or conflict with any valid and enforceable patents,
trademarks, service marks, trade names, copyrights, trade secrets, licenses or
other Intellectual Property or franchise right of any person. No claim has been
made against the Company or any of its subsidiaries alleging the infringement by
the Company or any of its subsidiaries of any patent, trademark, service mark,
trade name, copyright, trade secret, license in or other intellectual property
right or franchise right of any person except as could not reasonably be
expected to have a Material Adverse Effect. The Company and each of its
subsidiaries has taken all reasonable steps to protect, maintain and safeguard
its rights in all Intellectual Property, including the execution of appropriate
nondisclosure and confidentiality agreements. The consummation of the
transactions contemplated by this Agreement will not result in the loss or
impairment of or payment of any additional amounts with respect to, nor require
the consent of any other person in respect of, the Company’s or any of its
subsidiaries’ right to own, use, or hold for use any of the Intellectual
Property as owned, used or held for use in the conduct of the businesses as
currently conducted. The Company and each of its subsidiaries has at all times
materially complied, and is in compliance with, all applicable laws relating to
privacy, data protection, and the collection and use of personal information
collected, used, or held for use by the Company and any of its subsidiaries in
the conduct of the Company’s and its subsidiaries businesses except as could not
reasonably be expected to have a Material Adverse Effect. No claims have been
asserted or to the knowledge of the Company, threatened against the Company or
any of its subsidiaries alleging a violation of any person’s privacy or personal
information or data rights and the consummation of the transactions contemplated
hereby will not breach or otherwise cause any violation of any law related to
privacy, data protection, or the collection and use of personal information
collected, used, or held for use by the Company or any of its subsidiaries in
the conduct of the Company’s or any of its subsidiaries’ businesses. The Company
and each of its subsidiaries takes reasonable measures to ensure that such
information is protected against unauthorized access, use, modification, or
other misuse.

(y) The Company and each of its subsidiaries have good, valid and marketable
title in fee simple to, or have valid rights to lease or otherwise use, all
items of real or personal property which are material to the business of the
Company and its subsidiaries taken as a whole, in each case free and clear of
all liens, encumbrances, security interests, claims and defects that do not,
singly or in the aggregate, materially affect the value of such property and do
not interfere with the use made and proposed to be made of such property by the
Company or any of its subsidiaries except for those liens, encumbrances,
security interests, claims and defects that would not have a Material Adverse
Effect; and all of the leases and subleases material to the business of the
Company and its subsidiaries, considered as one enterprise, and under which the
Company or any of its subsidiaries holds properties described in the General
Disclosure Package and the Prospectus, are in full force and effect, and neither
the Company nor any subsidiary has received any notice of any material claim of
any sort that has been asserted by anyone adverse to the rights of the Company
or any subsidiary under any of the leases or subleases mentioned above, or
affecting or questioning the rights of the Company or such subsidiary to the
continued possession of the leased or subleased premises under any such lease or
sublease.

 

10



--------------------------------------------------------------------------------

(z) No labor disturbance by the employees of the Company or any of the Company’s
subsidiaries exists or, to the Company’s knowledge, is threatened or imminent,
and the Company is not aware of any existing or imminent labor disturbance by
the employees of any of its or its subsidiaries’ principal suppliers,
manufacturers, customers or contractors, that could reasonably be expected,
singly or in the aggregate, to have a Material Adverse Effect. The Company is
not aware that any key employee or significant group of employees of the Company
or any of the Company’s subsidiaries plans to terminate employment with the
Company or any of the Company’s subsidiaries, except as described in the General
Disclosure Package and the Prospectus.

(aa) No “prohibited transaction” (as defined in Section 406 of the Employee
Retirement Income Security Act of 1974, as amended, including the regulations
and published interpretations thereunder (“ERISA”), or Section 4975 of the
Internal Revenue Code of 1986, as amended from time to time (the “Code”)) or
“accumulated funding deficiency” (as defined in Section 302 of ERISA) or any of
the events set forth in Section 4043(b) of ERISA (other than events with respect
to which the thirty (30)-day notice requirement under Section 4043 of ERISA has
been waived) has occurred or could reasonably be expected to occur with respect
to any employee benefit plan of the Company or any of its subsidiaries which
could, singly or in the aggregate, have a Material Adverse Effect. Each employee
benefit plan of the Company or any of its subsidiaries is in compliance in all
material respects with applicable law, including ERISA and the Code. The Company
and its subsidiaries have not incurred and could not reasonably be expected to
incur liability under Title IV of ERISA with respect to the termination of, or
withdrawal from, any pension plan (as defined in ERISA). Each pension plan for
which the Company or any of its subsidiaries would have any liability that is
intended to be qualified under Section 401(a) of the Code is so qualified, and
nothing has occurred, whether by action or by failure to act, which could,
singly or in the aggregate, cause the loss of such qualification.

(bb) The Company and its subsidiaries are in compliance with all foreign,
federal, state and local rules, laws and regulations relating to the use,
treatment, storage and disposal of hazardous or toxic substances or waste and
protection of health and safety or the environment which are applicable to their
businesses (“Environmental Laws”), except where the failure to comply would not,
singly or in the aggregate, have a Material Adverse Effect. There has been no
storage, generation, transportation, handling, treatment, disposal, discharge,
emission, or other release of any kind of toxic or other wastes or other
hazardous substances by, due to, or caused by the Company or any of its
subsidiaries (or, to the Company’s knowledge, any other entity for whose acts or
omissions the Company or any of its subsidiaries is or may otherwise be liable)
upon any of the property now or previously owned or leased by the Company or any
of its subsidiaries, or upon any other property, in violation of any law,
statute, ordinance, rule, regulation, order, judgment, decree or permit or which
would, under any law, statute, ordinance, rule (including rule of common law),
regulation, order, judgment, decree or permit, give rise to any liability,
except for any violation or liability which would not have, singly or in the
aggregate with all such violations and liabilities, a Material Adverse Effect;
and there has been no disposal, discharge, emission or other release of any kind
onto such property or into the environment surrounding such property of any
toxic or other wastes or other hazardous substances with respect to which the
Company has knowledge, except for any such disposal, discharge, emission, or
other release of any kind which would not have, singly or in the aggregate with
all such discharges and other releases, a Material Adverse Effect. In the
ordinary course of business, the Company and its subsidiaries conduct periodic
reviews of the effect of Environmental Laws on their business and assets, in the
course of which they identify and evaluate associated costs and liabilities
(including, without limitation, any capital or operating expenditures required
for clean-up, closure of properties or compliance with Environmental Laws or
Governmental Permits issued thereunder, any related constraints on operating
activities and any potential liabilities to third parties). On the basis of such
reviews, the Company and its subsidiaries have reasonably concluded that such
associated costs and liabilities would not have, singly or in the aggregate, a
Material Adverse Effect.

 

11



--------------------------------------------------------------------------------

(cc) The Company and its subsidiaries are in compliance in all respects with all
applicable provisions of the Occupational Safety and Health Act of 1970, as
amended, including all applicable regulations thereunder, except for such
noncompliance as would not, singly or in the aggregate, have a Material Adverse
Effect.

(dd) The Company and its subsidiaries, each (i) has timely filed all necessary
federal, state, local and foreign tax returns (or timely filed applicable
extensions therefor) that have been required to be filed, and all such returns
were true, complete and correct, (ii) has paid all federal, state, local and
foreign taxes, assessments, governmental or other charges that are due and
payable for which it is liable, including, without limitation, all sales and use
taxes and all taxes which the Company or any of its subsidiaries is obligated to
withhold from amounts owing to employees, creditors and third parties, and
(iii) does not have any tax deficiency or claims outstanding or assessed or, to
its knowledge, proposed against any of them, except those, in each of the cases
described in clauses (i), (ii) and (iii) of this paragraph (dd), that would not,
singly or in the aggregate, have a Material Adverse Effect. The Company and its
subsidiaries, each has not engaged in any transaction which is a corporate tax
shelter or which could be characterized as such by the Internal Revenue Service
or any other taxing authority. The accruals and reserves on the books and
records of the Company and its subsidiaries in respect of tax liabilities for
any taxable period not yet finally determined are adequate to meet any
assessments and related liabilities for any such period, and since December 31,
2011 the Company and its subsidiaries each has not incurred any liability for
taxes other than in the ordinary course.

(ee) The Company and each of its subsidiaries carries, or is covered by
insurance provided by nationally recognized institutions with policies in such
amounts and covering such risks as the Company considers is adequate for the
conduct of their respective businesses and the value of their respective
properties. The Company has no reason to believe that it and its subsidiaries
will not be able to renew their existing insurance coverage as and when such
coverage expires or to obtain comparable coverage from similar insurers as may
be necessary or appropriate to conduct its business as now conducted and at a
cost that would not have a Material Adverse Effect.

(ff) The Company and its subsidiaries each maintains a system of internal
accounting and other controls sufficient to provide reasonable assurances that
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. Except as described in the General Disclosure Package, since the
end of the Company’s most recent audited fiscal year, there has been (A) no
material weakness in the Company’s internal control over financial reporting
(whether or not remediated) and (B) no change in the Company’s internal control
over financial reporting that has materially affected, or is reasonably likely
to materially affect, the Company’s internal control over financial reporting.

(gg) The minute books of the Company and each of its subsidiaries that would be
a “significant subsidiary” within the meaning of Rule 1-02(w) of Regulation S-X
under the Exchange Act (such a significant subsidiary of the Company, a
“Significant Subsidiary”) have been made available to the Placement Agents and
counsel for the Placement Agents, and such books (i) contain a complete summary
of all meetings and actions of the board of directors (including each board
committee) and stockholders of the Company (or analogous governing bodies and
interest holders, as applicable), and each of its Significant Subsidiaries since
the time of its respective incorporation or organization through the date of the
latest meeting and action, and (ii) accurately in all material respects reflect
all transactions referred to in such minutes.

 

12



--------------------------------------------------------------------------------

(hh) There is no franchise, lease, contract, agreement or document required by
the Securities Act or by the Rules and Regulations to be described in the
General Disclosure Package and in the Prospectus or a document incorporated by
reference therein or to be filed as an exhibit to the Registration Statement or
a document incorporated by reference therein which is not described or filed
therein as required; and all descriptions of any such franchises, leases,
contracts, agreements or documents contained in the Registration Statement or in
a document incorporated by reference therein are accurate and complete
descriptions of such documents in all material respects. Other than as described
in the General Disclosure Package, no such franchise, lease, contract or
agreement has been suspended or terminated for convenience or default by the
Company or any of its subsidiaries or any of the other parties thereto, and
neither the Company nor any of its subsidiaries has received notice nor does the
Company have any other knowledge of any such pending or threatened suspension or
termination, except for such pending or threatened suspensions or terminations
that would not reasonably be expected to, singly or in the aggregate, have a
Material Adverse Effect.

(ii) No relationship, direct or indirect, exists between or among the Company
and any of its subsidiaries on the one hand, and the directors, officers,
stockholders (or analogous interest holders), customers or suppliers of the
Company or any of its subsidiaries or any of their affiliates on the other hand,
which is required to be described in the General Disclosure Package and the
Prospectus or a document incorporated by reference therein and which is not so
described.

(jj) No person or entity has the right to require registration of shares of
Common Stock or other securities of the Company or any of its subsidiaries
because of the filing or effectiveness of the Registration Statement or the
consummation of the Offering, except for persons and entities who have expressly
waived such right in writing or who have been given timely and proper written
notice and have failed to exercise such right within the time or times required
under the terms and conditions of such right. Except as described in the General
Disclosure Package, there are no persons with registration rights or similar
rights to have any securities registered by the Company or any of its
subsidiaries under the Securities Act.

(kk) Neither the Company nor any of its subsidiaries owns any “margin
securities” as that term is defined in Regulation U of the Board of Governors of
the Federal Reserve System (the “Federal Reserve Board”), and none of the
proceeds of the sale of any of the Shares will be used, directly or indirectly,
for the purpose of purchasing or carrying any margin security, for the purpose
of reducing or retiring any indebtedness which was originally incurred to
purchase or carry any margin security or for any other purpose which might cause
any of the Shares to be considered a “purpose credit” within the meanings of
Regulation T, U or X of the Federal Reserve Board.

(ll) Neither the Company nor any of its subsidiaries is a party to any contract,
agreement or understanding with any person (other than this Agreement) that
would give rise to a valid claim against the Company or the Placement Agents for
a brokerage commission, finder’s fee or like payment in connection with the
Offering or any transaction contemplated by this Agreement, the Registration
Statement, the General Disclosure Package or the Prospectus.

(mm) No forward-looking statement (within the meaning of Section 27A of the
Securities Act and Section 21E of the Exchange Act) contained in either the
General Disclosure Package or the Prospectus has been made or reaffirmed without
a reasonable basis or has been disclosed other than in good faith.

(nn) The Company is subject to and in compliance in all material respects with
the reporting requirements of Section 13 or Section 15(d) of the Exchange Act,
and has filed in a timely manner all reports required to be filed pursuant to
Sections 13(a), 13(e), 14 and 15(d) of the Exchange Act

 

13



--------------------------------------------------------------------------------

during the preceding 12 months. The Common Stock is registered pursuant to
Section 12(b) of the Exchange Act and is listed on the NASDAQ GM, and the
Company has taken no action designed to terminate, or reasonably likely to have
the effect of terminating, the registration of the Common Stock under the
Exchange Act or delisting the Common Stock from the NASDAQ GM, nor has the
Company received any notification that the Commission, FINRA or NASDAQ
(inclusive with the NASDAQ GM) is currently contemplating terminating such
registration or listing. No consent, approval, authorization or order of, or
filing, notification or registration with, the NASDAQ GM is required for the
listing and trading of the shares of Common Stock on the NASDAQ GM, except for
(i) a Notification Form: Listing of Additional Shares; and (ii) a Notification
Form: Change in the Number of Shares Outstanding.

(oo) The Company is, and after giving effect to the Offering will be, in
compliance in all material respects with all applicable effective provisions of
the Sarbanes-Oxley Act of 2002 and any related rules and regulations promulgated
by the Commission thereunder (the “Sarbanes-Oxley Act”).

(pp) The Company is, and after giving effect to the Offering will be, in
compliance in all material respects with all applicable corporate governance
requirements set forth in the NASDAQ Marketplace Rules.

(qq) Neither the Company nor any of its subsidiaries nor, to the best of the
Company’s knowledge, any employee or agent of the Company or any subsidiary, has
made any contribution or other payment to any official of, or candidate for, any
federal, state, local or foreign office in violation of any law (including the
Foreign Corrupt Practices Act of 1977, as amended) or of the character required
to be disclosed in the Registration Statement, the General Disclosure Package or
the Prospectus or a document incorporated by reference therein.

(rr) There are no transactions, arrangements or other relationships between
and/or among the Company, any of its affiliates (as such term is defined in Rule
405 of the Securities Act) and any unconsolidated entity, including, but not
limited to, any structured finance, special purpose or limited purpose entity
that could reasonably be expected to materially affect the Company’s or any of
its subsidiaries’ liquidity or the availability of or requirements for their
capital resources required to be described in the General Disclosure Package and
the Prospectus or a document incorporated by reference therein which have not
been described as required.

(ss) There are no outstanding loans, advances (except normal advances for
business expenses in the ordinary course of business) or guarantees or
indebtedness by the Company or any of its subsidiaries to or for the benefit of
any of the officers or directors of the Company, any of its subsidiaries or any
of their respective family members, except as disclosed in the Registration
Statement, the General Disclosure Package and the Prospectus.

(tt) Any statistical, industry-related or market-related data included or
incorporated by reference in the Registration Statement, the Prospectus or the
General Disclosure Package are based on or derived from sources that the Company
believes to be reliable and accurate.

(uu) The operations of the Company and its subsidiaries are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, the USA PATRIOT Act, applicable money laundering statutes of
all jurisdictions and the applicable rules, related rules and regulations
thereunder (collectively, the “Money Laundering Laws”), and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company or any of its subsidiaries with respect to
the Money Laundering Laws is pending or, to the knowledge of the Company,
threatened against the Company or any of its subsidiaries.

 

14



--------------------------------------------------------------------------------

(vv) Neither the Company nor any of its subsidiaries nor, to the knowledge of
the Company, any director, officer, agent, employee or affiliate of the Company
or any of its subsidiaries is currently subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Treasury
Department (“OFAC”); and the Company will not directly or indirectly use the
proceeds of the Offering, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other person or entity,
which, to the Company’s knowledge will use such proceeds for the purpose of
financing the activities of any person currently subject to any U.S. sanctions
administered by OFAC.

(ww) Neither the Company nor any subsidiary nor any of their affiliates (within
the meaning of FINRA’s NASD Conduct Rule 5121(f)(1)) directly or indirectly
controls, is controlled by, or is under common control with, or is an associated
person (within the meaning of Article I, Section 1(ee) of the By-laws of FINRA)
of, any member firm of FINRA.

(xx) At the time the Registration Statement was originally declared effective,
and as of the date of this Agreement, the Company then met and currently meets
the applicable requirements for the use of Form S-3 under the Securities Act.

(yy) No approval of the stockholders of the Company under the NASDAQ Marketplace
Rules (including Rule 5635) is required for the Company to issue and deliver the
Units.

Any certificate signed by or on behalf of the Company and delivered to the
Representative or to counsel for the Placement Agents shall be deemed to be a
representation and warranty by the Company to the Placement Agents as to the
matters covered thereby.

4. FURTHER AGREEMENTS OF THE COMPANY. The Company agrees with the Placement
Agents:

(a) To prepare the Rule 462(b) Registration Statement, if necessary, in a form
approved by the Representative and file such Rule 462(b) Registration Statement
with the Commission on the date hereof; to prepare the Prospectus in a form
approved by the Representative containing information previously omitted at the
time of effectiveness of the Registration Statement in reliance on rules 430A,
430B and 430C of the Rules and Regulations and to file such Prospectus pursuant
to Rule 424(b) of the Rules and Regulations not later than the second
(2nd) business day following the execution and delivery of this Agreement or, if
applicable, such earlier time as may be required by Rule 430A of the Rules and
Regulations; to notify the Representative immediately of the Company’s intention
to file or prepare any supplement or amendment to any Registration Statement or
to the Prospectus in connection with this Offering and to make no amendment or
supplement to the Registration Statement, the General Disclosure Package or to
the Prospectus to which the Representative shall reasonably object by notice to
the Company after a reasonable period to review; to advise the Representative,
promptly after it receives notice thereof, of the time when any amendment to the
Registration Statement has been filed or becomes effective or any supplement to
the General Disclosure Package or the Prospectus or any amended Prospectus has
been filed and to furnish the Representative copies thereof; to file promptly
all material required to be filed by the Company with the Commission pursuant to
Rule 433(d) or 163(b)(2), as the case may be, of the Rules and Regulations; to
file promptly all reports and any definitive proxy or information statements
required to be filed by the Company with the Commission pursuant to Sections
13(a), 13(c), 14 or 15(d) of the Exchange Act subsequent to the date of the
Prospectus and for so long as the delivery of a prospectus (or in lieu thereof,
the notice referred to in Rule 173(a) of the Rules and Regulations) is required
in connection with the Offering or sale of the Securities; to advise the
Representative, promptly after it receives notice thereof, of the issuance by
the Commission of any stop order or of any order preventing or suspending the
use of any Preliminary Prospectus, any Issuer Free

 

15



--------------------------------------------------------------------------------

Writing Prospectus or the Prospectus, of the suspension of the qualification of
the Securities for offering or sale in any jurisdiction, of the initiation or
threatening of any proceeding for any such purpose, or of any request by the
Commission for the amending or supplementing of the Registration Statement, the
General Disclosure Package or the Prospectus or for additional information; and,
in the event of the issuance of any stop order or of any order preventing or
suspending the use of any Preliminary Prospectus, any Issuer Free Writing
Prospectus or the Prospectus or suspending any such qualification, and promptly
to use its best efforts to obtain the withdrawal of such order.

(b) The Company represents and agrees that, it has not made, and unless it
obtains the prior consent of the Representative, it will not make, any offer
relating to the Units that would constitute a “free writing prospectus” as
defined in Rule 405 of the Rules and Regulations (each, a “Permitted Free
Writing Prospectus”); provided that the prior written consent of the
Representative hereto shall be deemed to have been given in respect of the
Issuer Free Writing Prospectus(es) included in Schedule A hereto. The Company
represents that it has treated and agrees that it will treat each Permitted Free
Writing Prospectus as an Issuer Free Writing Prospectus, comply with the
requirements of Rules 164 and 433 of the Rules and Regulations applicable to any
Issuer Free Writing Prospectus, including the requirements relating to timely
filing with the Commission, legending and record keeping and will not take any
action that would result in the Placement Agents or the Company being required
to file with the Commission pursuant to Rule 433(d) of the Rules and Regulations
a free writing prospectus prepared by or on behalf of such Placement Agent that
such Placement Agent otherwise would not have been required to file thereunder.

(c) If at any time when a Prospectus relating to the Securities is required to
be delivered under the Securities Act, any event occurs or condition exists as a
result of which the Prospectus, as then amended or supplemented, would include
any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading, or the Registration Statement, as
then amended or supplemented, would include any untrue statement of a material
fact or omit to state a material fact necessary to make the statements therein
not misleading, or if for any other reason it is necessary at any time to amend
or supplement any Registration Statement or the Prospectus to comply with the
Securities Act or the Exchange Act, the Company will promptly notify the
Representative, and upon the Representative’ request, the Company will promptly
prepare and file with the Commission, at the Company’s expense, an amendment to
the Registration Statement or an amendment or supplement to the Prospectus that
corrects such statement or omission or effects such compliance and will deliver
to the Placement Agents, without charge, such number of copies thereof as the
Placement Agents may reasonably request. The Company consents to the use of the
Prospectus or any amendment or supplement thereto by the Placement Agents.

(d) If the General Disclosure Package is being used to solicit offers to buy the
Securities at a time when the Prospectus is not yet available to prospective
purchasers and any event shall occur as a result of which, in the judgment of
the Company or in the reasonable opinion of the Representative, it becomes
necessary to amend or supplement the General Disclosure Package in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading, or to make the statements therein not conflict with the
information contained or incorporated by reference in the Registration Statement
then on file and not superseded or modified, or if it is necessary at any time
to amend or supplement the General Disclosure Package to comply with any law,
the Company promptly will either (i) prepare, file with the Commission (if
required) and furnish to the Placement Agents and any dealers an appropriate
amendment or supplement to the General Disclosure Package or (ii) prepare and
file with the Commission an appropriate filing under the Exchange Act which
shall be incorporated by reference in the General Disclosure Package so that the
General Disclosure Package as so amended or supplemented will not, in the light
of the circumstances under which they were made, be misleading or conflict with
the Registration Statement then on file, or so that the General Disclosure
Package will comply with law.

 

16



--------------------------------------------------------------------------------

(e) If at any time following issuance of an Issuer Free Writing Prospectus there
occurred or occurs an event or development as a result of which such Issuer Free
Writing Prospectus conflicted or will conflict with the information contained in
the Registration Statement, Pricing Prospectus or Prospectus, including any
document incorporated by reference therein and any prospectus supplement deemed
to be a part thereof and not superseded or modified or included or would include
an untrue statement of a material fact or omitted or would omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, the Company has promptly notified or will promptly notify
the Representative so that any use of the Issuer Free Writing Prospectus may
cease until it is amended or supplemented and has promptly amended or will
promptly amend or supplement, at its own expense, such Issuer Free Writing
Prospectus to eliminate or correct such conflict, untrue statement or omission.
The foregoing sentence does not apply to statements in or omissions from any
Issuer Free Writing Prospectus in reliance upon, and in conformity with, written
information furnished to the Company by the Representative by or on behalf of
the Placement Agents specifically for inclusion therein, which information the
parties hereto agree is limited to the Placement Agents’ Information (as defined
in Section 16).

(f) To the extent not available on the Commission’s EDGAR system or any
successor system, to furnish promptly to the Placement Agents and to counsel for
the Placement Agents a signed copy of the Registration Statement as originally
filed with the Commission, and of each amendment thereto filed with the
Commission, including all consents and exhibits filed therewith.

(g) To the extent not available on the Commission’s EDGAR system or any
successor system, to deliver promptly to the Representative in New York City
such number of the following documents as the Representative shall reasonably
request: (i) conformed copies of the Registration Statement as originally filed
with the Commission (in each case excluding exhibits), (ii) each Preliminary
Prospectus (if any), (iii) any Issuer Free Writing Prospectus, (iv) the
Prospectus (the delivery of the documents referred to in clauses (i), (ii),
(iii) and (iv) of this paragraph (g) to be made not later than 10:00 A.M., New
York time, on the business day following the execution and delivery of this
Agreement), (v) conformed copies of any amendment to the Registration Statement
(excluding exhibits), (vi) any amendment or supplement to the General Disclosure
Package or the Prospectus (the delivery of the documents referred to in clauses
(v) and (vi) of this paragraph (g) to be made not later than 10:00 A.M., New
York City time, on the business day following the date of such amendment or
supplement) and (vii) any document incorporated by reference in the General
Disclosure Package or the Prospectus (excluding exhibits thereto) (the delivery
of the documents referred to in clause (vi) of this paragraph (g) to be made not
later than 10:00 A.M., New York City time, on the business day following the
date of such document).

(h) To make generally available to its stockholders as soon as practicable, but
in any event not later than eighteen (18) months after the effective date of
each Registration Statement (as defined in Rule 158(c) of the Rules and
Regulations), an earnings statement of the Company and its subsidiaries (which
need not be audited) complying with Section 11(a) of the Securities Act and the
Rules and Regulations (including, at the option of the Company, Rule 158); and
to furnish to its stockholders after the end of each fiscal year an annual
report (including a balance sheet and statements of income, stockholders’ equity
and cash flows of the Company and its consolidated subsidiaries certified by
independent public accountants) and after each of the first three fiscal
quarters of each fiscal year (beginning with the first fiscal quarter after the
effective date of such Registration Statement), consolidated summary financial
information of the Company and its subsidiaries for such quarter in reasonable
detail.

 

17



--------------------------------------------------------------------------------

(i) To take promptly from time to time such actions as the Representative may
reasonably request to qualify the Units for offering and sale under the
securities or blue sky laws of such jurisdictions (domestic or foreign) as the
Representative may designate and to continue such qualifications in effect, and
to comply with such laws, for so long as required to permit the offer and sale
of Shares in such jurisdictions; provided that the Company and its subsidiaries
shall not be obligated to qualify as foreign corporations in any jurisdiction in
which they are not so qualified or to file a general consent to service of
process in any jurisdiction.

(j) Upon request, during the period of three (3) years from the date hereof, to
the extent not available on the Commission’s EDGAR system or any successor
system, to deliver to the Placement Agents, as soon as they are available
(i) copies of all reports or other communications furnished to stockholders, and
(ii) copies of any reports and financial statements furnished or filed with the
Commission or any national securities exchange or automatic quotation system on
which the Common Stock is listed or quoted.

(k) That the Company will not, for a period of ninety (90) days from the date of
the Prospectus (the “Lock-Up Period”), without the prior written consent of
Roth, directly or indirectly offer, sell, assign, transfer, pledge, contract to
sell, or otherwise dispose of, any shares of Common Stock or any securities
convertible into or exercisable or exchangeable for Common Stock, other than
(i) the Company’s sale of the Units hereunder, (ii) pursuant to the Company’s
director or employee benefit plans, qualified stock option plans or other
employee compensation plans as such plans are in existence on the date hereof
and described in the Prospectus and the issuance of Common Stock pursuant to the
valid exercises of options, warrants or rights outstanding on the date hereof
(iii) pursuant to the conversion of securities or the exercise of warrants
outstanding at the date of the Prospectus and described in the General
Disclosure Package or (iv) the issuance of Common Stock or any securities
convertible into or exercisable or exchangeable for Common Stock in connection
with any arm’s-length, bona fide joint ventures, commercial relationships or
other strategic transactions not involving any affiliates of the Company,
provided that the aggregate number of shares of Common Stock so issued pursuant
to this clause (iv) shall not exceed 5% of the total outstanding shares
immediately following the completion of this offering. The Company will cause
each executive officer and director listed in Schedule C to furnish to the
Placement Agents, prior to the Closing Date, a letter, substantially in the form
of Exhibit C hereto. The Company also agrees that during such period, the
Company will not file any registration statement, preliminary prospectus or
prospectus, or any amendment or supplement thereto, under the Securities Act for
any such transaction or which registers, or offers for sale, Common Stock or any
securities convertible into or exercisable or exchangeable for Common Stock,
except for (x) a registration statement on Form S-8 relating to employee benefit
plans and (y) any resale registration statement required by any registration
rights or similar rights to have any securities registered by the Company under
the Securities Act described in the General Disclosure Package during the
Lock-Up Period. The Company hereby agrees that (A) if it issues an earnings
release or material news, or if a material event relating to the Company occurs,
during the last seventeen (17) days of the Lock-Up Period, or (B) if prior to
the expiration of the Lock-Up Period, the Company announces that it will release
earnings results during the sixteen (16)-day period beginning on the last day of
the Lock-Up Period, the restrictions imposed by this paragraph (k) or the letter
shall continue to apply until the expiration of the eighteen (18)-day period
beginning on the issuance of the earnings release or the occurrence of the
material news or material event.

(l) To the extent not available on EDGAR, to supply the Representative with
copies of all correspondence to and from, and all documents issued to and by,
the Commission in connection with the registration of the Securities under the
Securities Act or the Registration Statement, any Preliminary Prospectus or the
Prospectus, or any amendment or supplement thereto.

 

18



--------------------------------------------------------------------------------

(m) Prior to the Closing Date, not to issue any press release or other
communication directly or indirectly or hold any press conference with respect
to the Company, its condition, financial or otherwise, or earnings, business
affairs or business prospects (except for routine oral marketing communications
in the ordinary course of business and consistent with the past practices of the
Company, and of which the Representative is notified), without the prior written
consent of the Representative, unless in the judgment of the Company and its
counsel, and after notification to the Representative, such press release or
communication is required by law or applicable stock exchange rules.

(n) Until the Representative shall have notified the Company of the completion
of the Offering, that the Company will not, and will cause its affiliated
purchasers (as defined in Regulation M under the Exchange Act) not to, either
alone or with one or more other persons, bid for or purchase, for any account in
which it or any of its affiliated purchasers has a beneficial interest, any
Securities, or attempt to induce any person to purchase any Securities; and not
to, and to cause its affiliated purchasers not to, make bids or purchases for
the purpose of creating actual, or apparent, active trading in or of raising the
price of the Securities.

(o) Not to take any action prior to the Closing Date, which would require the
Prospectus to be amended or supplemented pursuant to Section 4.

(p) To at all times comply with all applicable provisions of the Sarbanes-Oxley
Act in effect from time to time.

(q) To apply the net proceeds from the sale of the Securities as set forth in
the Registration Statement, the General Disclosure Package and the Prospectus
under the heading “Use of Proceeds.”

(r) To use its best efforts to assist the Placement Agents with any filings
with, and to obtain clearance from, FINRA.

(s) To use its best efforts to list, subject to notice of issuance, effect and
maintain the quotation and listing of the Conversion Shares and the Warrant
Shares on the NASDAQ GM.

(t) To use its best efforts to do and perform all things required to be done or
performed under this Agreement by the Company prior to the Closing Date, and to
satisfy all conditions precedent to the delivery of the Shares.

5. PAYMENT OF EXPENSES. The Company agrees to pay, or reimburse if paid by the
Placement Agents, upon consummation of the transactions contemplated hereby:
(a) the costs incident to the authorization, issuance, sale, preparation and
delivery of the Securities to the Placement Agents and any taxes payable in that
connection; (b) the costs incident to the registration of the Securities under
the Securities Act; (c) the costs incident to the preparation, printing and
distribution of the Registration Statement, the Base Prospectus, any Preliminary
Prospectus, any Issuer Free Writing Prospectus, the General Disclosure Package,
the Prospectus, any amendments, supplements and exhibits thereto or any document
incorporated by reference therein and the costs of printing, reproducing and
distributing any transaction document by mail or other means of communications;
(d) the reasonable fees and expenses (including related fees and expenses of one
counsel for the Placement Agents) incurred in connection with securing any
required review by FINRA of the terms of the sale of the Securities and any
filings made with FINRA; (e) any applicable listing, quotation or other fees;
(f) the reasonable fees and expenses

 

19



--------------------------------------------------------------------------------

(including related fees and expenses of counsel to the Placement Agents) of
qualifying the Securities under the securities laws of the several jurisdictions
as provided in Section 4(i) and of preparing, printing and distributing
wrappers, and “Blue Sky Memoranda,” provided that the total fees and expenses of
counsel to the Placement Agents to be paid by the Company under this
Section 5(f) shall not exceed $5,000; (g) the cost of preparing and printing
stock certificates, if any; (h) all fees and expenses of the registrar and
transfer agent of the Conversion Shares and Warrant Shares; (i) the fees and
expenses of counsel to the Placement Agents, not to exceed $50,000; and (j) all
other costs and expenses incident to the Offering or the performance of the
obligations of the Company under this Agreement (including, without limitation,
the fees and expenses of the Company’s counsel and the Company’s independent
accountants and the travel and other expenses incurred by Company’s personnel in
connection with any “road show” including, without limitation, any expenses
advanced by the Placement Agents on the Company’s behalf (which will be promptly
reimbursed)). Except as specifically provided in Sections 5, 7 and 9, the
Placement Agents shall pay their own expenses.

6. CONDITIONS TO THE OBLIGATIONS OF THE PLACEMENT AGENTS, AND THE SALE OF THE
SECURITIES. The respective obligations of the Placement Agents hereunder, and
the closing of the sale of the Units, are subject to the accuracy, when made and
as of the Applicable Time and on the Closing Date, of the representations and
warranties of the Company contained herein, to the accuracy of the statements of
the Company made in any certificates pursuant to the provisions hereof, to the
performance by the Company of its obligations hereunder, and to each of the
following additional terms and conditions:

(a) No stop order suspending the effectiveness of the Registration Statement or
any part thereof, preventing or suspending the use of any Base Prospectus, any
Preliminary Prospectus, the Prospectus or any Permitted Free Writing Prospectus
or any part thereof shall have been issued and no proceedings for that purpose
or pursuant to Section 8A under the Securities Act shall have been initiated or
threatened by the Commission, and all requests for additional information on the
part of the Commission (to be included or incorporated by reference in the
Registration Statement or the Prospectus or otherwise) shall have been complied
with to the reasonable satisfaction of the Representative; the Rule 462(b)
Registration Statement, if any, each Issuer Free Writing Prospectus, if any, and
the Prospectus shall have been filed with the Commission within the applicable
time period prescribed for such filing by, and in compliance with, the Rules and
Regulations and in accordance with Section 4(a), and the Rule 462(b)
Registration Statement, if any, shall have become effective immediately upon its
filing with the Commission; and FINRA shall have raised no objection to the
fairness and reasonableness of the terms of this Agreement or the transactions
contemplated hereby.

(b) The Representative shall not have discovered and disclosed to the Company on
or prior to the Closing Date that the Registration Statement or any amendment or
supplement thereto contains an untrue statement of a fact which, in the opinion
of counsel for the Placement Agents, is material or omits to state any fact
which, in the opinion of such counsel, is material and is required to be stated
therein or is necessary to make the statements therein not misleading, or that
the General Disclosure Package, any Issuer Free Writing Prospectus or the
Prospectus or any amendment or supplement thereto contains an untrue statement
of fact which, in the opinion of such counsel, is material or omits to state any
fact which, in the opinion of such counsel, is material and is necessary in
order to make the statements, in the light of the circumstances in which they
were made, not misleading.

(c) All corporate proceedings and other legal matters incident to the
authorization, form and validity of each of this Agreement, the Shares, the
Warrants, the Warrant Shares, the Registration Statement, the General Disclosure
Package, each Issuer Free Writing Prospectus, if any, and the Prospectus and all
other legal matters relating to this Agreement and the transactions contemplated
hereby shall be reasonably satisfactory in all material respects to counsel for
the Placement Agents, and the Company shall have furnished to such counsel all
documents and information that they may reasonably request to enable them to
pass upon such matters.

 

20



--------------------------------------------------------------------------------

(d) The Conversion Shares and the Warrant Shares shall be qualified for listing
on the NASDAQ GM to the extent that such Conversion Shares and Warrant Shares,
in aggregate, amount to 19.9% of the outstanding Common Stock of the Company as
of the date of this Agreement (the “Cap Amount”) with the remainder of such
Conversion Shares and Warrant Shares to be qualified for listing on the NASDAQ
GM upon stockholder approval thereof.

(e) The Company shall have entered into Securities Purchase Agreement with each
of the Purchasers and such agreements shall be in full force and effect.

(f) DLA Piper LLP (US) shall have furnished to the Representative such counsel’s
written opinion and negative assurances statement, as counsel to the Company,
addressed to the Placement Agents and dated the Closing Date, in form and
substance reasonably satisfactory to the Representative.

(g) Kathy Mekjian, Senior Intellectual Property Counsel, shall have furnished to
the Representative, such counsel’s written opinion, with respect to intellectual
property matters, addressed to the Placement Agents dated the Closing Date, in
form and substance reasonably satisfactory to the Representative.

(h) The Placement Agents shall have received from Goodwin Procter LLP, counsel
for the Placement Agents, such opinion and negative assurances statement, dated
the Closing Date, with respect to such matters as the Representative may
reasonably require, and the Company shall have furnished to such counsel such
documents as they request for enabling them to pass upon such matters.

(i) At the time of the execution of this Agreement, the Representative shall
have received from KPMG LLP a letter, addressed to the Placement Agents,
executed and dated such date, in form and substance satisfactory to the
Representative (A) confirming that they are an independent registered accounting
firm with respect to the Company and its subsidiaries within the meaning of the
Securities Act and the Rules and Regulations and PCAOB and (B) stating the
conclusions and findings of such firm, of the type ordinarily included in
accountants’ “comfort letters” to underwriters, with respect to the financial
statements and certain financial information contained or incorporated by
reference in the Registration Statement, the General Disclosure Package and the
Prospectus for the years ended 2012 and 2013.

(j) On the effective date of any post-effective amendment to any Registration
Statement and on the Closing Date, the Representative shall have received a
letter (the “Bring-Down Letter”) from KPMG LLP addressed to the Placement Agents
and dated the Closing Date confirming, as of the date of the Bring-Down Letter
(or, with respect to matters involving changes or developments since the
respective dates as of which specified financial information is given in the
General Disclosure Package and the Prospectus, as the case may be, as of a date
not more than three (3) business days prior to the date of the Bring-Down
Letter), the conclusions and findings of such firm, of the type ordinarily
included in accountants’ “comfort letters” to underwriters, with respect to the
financial information and other matters covered by its letter delivered to the
Representative concurrently with the execution of this Agreement pursuant to
paragraph (g) of this Section 6.

(k) The Company shall have furnished to the Representative a certificate, dated
the Closing Date, of its Chairman of the Board, Chief Executive Officer or its
President and its Chief Financial Officer or a Vice President of Finance, each
in his capacity as an officer of the Company,

 

21



--------------------------------------------------------------------------------

stating that (i) since the effective date of the Registration Statement, no
event has occurred which should have been set forth in a supplement or amendment
to the Registration Statement, the General Disclosure Package or the Prospectus
that has not been so set forth therein, (ii) to the best of their knowledge
after reasonable investigation, as of the Closing Date, the representations and
warranties of the Company in this Agreement are true and correct, and the
Company has complied with all agreements and satisfied all conditions on its
part to be performed or satisfied hereunder at or prior to the Closing Date, and
(iii) there has not been, subsequent to the date of the most recent audited
financial statements included or incorporated by reference in the General
Disclosure Package, any material adverse change in the financial position or
results of operations of the Company and its subsidiaries or any change or
development that, singly or in the aggregate, would involve a material adverse
change or a prospective material adverse change, in or affecting the condition
(financial or otherwise), results of operations, business, assets or prospects
of the Company and its subsidiaries taken as a whole, except as set forth in the
Prospectus.

(l) Since the date of the latest audited financial statements included in the
General Disclosure Package or incorporated by reference in the General
Disclosure Package as of the date hereof, (i) neither the Company nor any of its
subsidiaries shall have sustained any loss or interference with its business
from fire, explosion, flood or other calamity, whether or not covered by
insurance, or from any labor dispute or court or governmental action, order or
decree, otherwise than as set forth in the General Disclosure Package, and
(ii) there shall not have been any change in the capital stock or short-term or
long-term debt of the Company or any of its subsidiaries, or any change, or any
development involving a prospective change, in or affecting the business,
general affairs, management, financial position, stockholders’ equity or results
of operations of the Company and its subsidiaries otherwise than as set forth in
the General Disclosure Package or as a result of the exercise of securities in
connection with any benefit plan or similar plan, the effect of which, in any
such case described in clause (i) or (ii) of this paragraph (l), is, in the
judgment of the Representative, so material and adverse as to make it
impracticable or inadvisable to proceed with the sale or delivery of the
Securities on the terms and in the manner contemplated in the General Disclosure
Package.

(m) No action shall have been taken and no law, statute, rule, regulation or
order shall have been enacted, adopted or issued by any governmental agency or
body which would prevent the issuance or sale of the Securities or materially
and adversely affect or potentially materially and adversely affect the business
or operations of the Company or its subsidiaries and no injunction, restraining
order or order of any other nature by any federal or state court of competent
jurisdiction shall have been issued which would prevent the issuance or sale of
the Securities or materially and adversely affect or potentially materially and
adversely affect the business or operations of the Company or its subsidiaries.

(n) Subsequent to the execution and delivery of this Agreement there shall not
have occurred any of the following: (i) trading in securities generally on the
New York Stock Exchange, NASDAQ GM or the NYSE MKT or in the over-the-counter
market, or trading in any securities of the Company on any exchange or in the
over-the-counter market, shall have been suspended or materially limited, or
minimum or maximum prices or maximum range for prices shall have been
established on any such exchange or such market by the Commission, by such
exchange or market or by any other regulatory body or governmental authority
having jurisdiction, (ii) a banking moratorium shall have been declared by
Federal or state authorities or a material disruption has occurred in commercial
banking or securities settlement or clearance services in the United States,
(iii) the United States shall have become engaged in hostilities, or the subject
of an act of terrorism, or there shall have been an outbreak of or escalation in
hostilities involving the United States, or there shall have been a declaration
of a national emergency or war by the United States or (iv) a material adverse
change in general economic, political or financial conditions (or the effect of
international conditions on the financial markets in the United States shall be
such) as to make it, in the judgment of the Representative, impracticable or
inadvisable to proceed with the sale or delivery of the Units on the terms and
in the manner contemplated in the General Disclosure Package and the Prospectus.

 

22



--------------------------------------------------------------------------------

(o) The Company shall have filed a Notification: Listing of Additional Shares
with the NASDAQ GM for the Shares, the Conversion Shares and the Warrant Shares
and shall have received no objection thereto from the NASDAQ GM.

(p) The Representative shall have received the written agreements, substantially
in the form of Exhibit C hereto, of the executive officers and directors of the
Company listed in Schedule C to this Agreement.

(q) To use its reasonable best efforts to list the Conversion Shares and the
Warrant Shares on the NASDAQ GM, including obtaining stockholder approval
necessary therefor.

(r) The Company shall have filed the Certificate of Designation with the
Secretary of State of the State of Delaware.

(s) Prior to the Closing Date, the Company shall have furnished to the
Representative such further information, good standing certificates of the
Company, opinions, certificates (including a Secretary’s Certificate), letters
or such other documents as the Representative shall have reasonably requested.

All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Placement Agents.

7. INDEMNIFICATION AND CONTRIBUTION.

(a) The Company shall indemnify and hold harmless each Placement Agent, each of
its affiliates and each of its and their respective directors, officers,
members, employees, representative and agents and its affiliates, and each of
its and their respective directors, officers, members, employees, representative
and agents and each person, if any, who controls the Placement Agents within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act)
and each person, if any, who controls such Placement Agent within the meaning of
Section 15 of the Securities Act of or Section 20 of the Exchange Act
(collectively, the “Placement Agent Indemnified Parties,” and each a “Placement
Agent Indemnified Party”) against any loss, claim, damage, expense or liability
whatsoever (or any action, investigation or proceeding in respect thereof),
joint or several, to which such Placement Agent Indemnified Party may become
subject, under the Securities Act or otherwise, insofar as such loss, claim,
damage, expense, liability, action, investigation or proceeding arises out of or
is based upon (A) any untrue statement or alleged untrue statement of a material
fact contained in any Preliminary Prospectus, any Issuer Free Writing
Prospectus, any “issuer information” filed or required to be filed pursuant to
Rule 433(d) of the Rules and Regulations, any Registration Statement or the
Prospectus, or in any amendment or supplement thereto or document incorporated
by reference therein, or (B) the omission or alleged omission to state in any
Preliminary Prospectus, any Issuer Free Writing Prospectus, any “issuer
information” filed or required to be filed pursuant to Rule 433(d) of the Rules
and Regulations, any Registration Statement or the Prospectus, or in any
amendment or supplement thereto or document incorporated by reference therein, a
material fact required to be stated therein or necessary to make the statements
therein not misleading, and shall reimburse the Placement Agent Indemnified
Party promptly upon demand for any legal fees or other expenses reasonably
incurred by that Placement Agent Indemnified Party in connection with
investigating, or preparing to defend, or defending against, settling,
compromising or appearing as a third party witness in respect of, or otherwise
incurred in connection

 

23



--------------------------------------------------------------------------------

with, any such loss, claim, damage, expense, liability, action, investigation or
proceeding, as such fees and expenses are incurred; provided, however, that the
Company shall not be liable in any such case to the extent that any such loss,
claim, damage, expense or liability arises out of or is based upon an untrue
statement or alleged untrue statement in, or omission or alleged omission from
any Preliminary Prospectus, any Registration Statement or the Prospectus, or any
such amendment or supplement thereto, or any Issuer Free Writing Prospectus made
in reliance upon and in conformity with written information furnished to the
Company by the Representative by or on behalf of the Placement Agents
specifically for use therein, which information the parties hereto agree is
limited to the Placement Agents’ Information (as defined in Section 16). This
indemnity agreement is not exclusive and will be in addition to any liability
which the Company might otherwise have and shall not limit any rights or
remedies which may otherwise be available at law or in equity to each Placement
Agent Indemnified Party.

(b) Each Placement Agent, severally and not jointly, shall indemnify and hold
harmless the Company and its directors, its officers who signed the Registration
Statement and each person, if any, who controls the Company within the meaning
of Section 15 of the Securities Act or Section 20 of the Exchange Act
(collectively, the “Company Indemnified Parties,” and each a “Company
Indemnified Party”) against any loss, claim, damage, expense or liability
whatsoever (or any action, investigation or proceeding in respect thereof),
joint or several, to which such Company Indemnified Party may become subject,
under the Securities Act or otherwise, insofar as such loss, claim, damage,
expense, liability, action, investigation or proceeding arises out of or is
based upon (i) any untrue statement or alleged untrue statement of a material
fact contained in any Preliminary Prospectus, any Issuer Free Writing
Prospectus, any “issuer information” filed or required to be filed pursuant to
Rule 433(d) of the Rules and Regulations, any Registration Statement or the
Prospectus, or in any amendment or supplement thereto, or (ii) the omission or
alleged omission to state in any Preliminary Prospectus, any Issuer Free Writing
Prospectus, any “issuer information” filed or required to be filed pursuant to
Rule 433(d) of the Rules and Regulations, any Registration Statement or the
Prospectus, or in any amendment or supplement thereto, a material fact required
to be stated therein or necessary to make the statements therein not misleading,
but in each case only to the extent that the untrue statement or alleged untrue
statement or omission or alleged omission was made in reliance upon and in
conformity with written information furnished to the Company by the
Representative by or on behalf of any Placement Agent specifically for use
therein, which information the parties hereto agree is limited to the Placement
Agents’ Information as defined in Section 16, and shall reimburse the Company
Indemnified Party for any legal or other expenses reasonably incurred by such
party in connection with investigating or preparing to defend or defending
against or appearing as third party witness in connection with any such loss,
claim, damage, liability, action, investigation or proceeding, as such fees and
expenses are incurred. This indemnity agreement is not exclusive and will be in
addition to any liability which such Placement Agent might otherwise have and
shall not limit any rights or remedies which may otherwise be available at law
or in equity to each Company Indemnified Party. Notwithstanding the provisions
of this Section 7(b), in no event shall any indemnity by any Placement Agent
under this Section 7(b) exceed the total discount and commission received by
such Placement Agent in connection with the Offering.

(c) Promptly after receipt by an indemnified party under this Section 7 of
notice of the commencement of any action, the indemnified party shall, if a
claim in respect thereof is to be made against an indemnifying party under this
Section 7, notify such indemnifying party in writing of the commencement of that
action; provided, however, that the failure to notify the indemnifying party
shall not relieve it from any liability which it may have under this Section 7
except to the extent it has been materially prejudiced by such failure; and,
provided, further, that the failure to notify an indemnifying party shall not
relieve it from any liability which it may have to an indemnified party
otherwise than under this Section 7. If any such action shall be brought against
an indemnified party, and it shall notify the indemnifying party thereof, the
indemnifying party shall be entitled to participate therein and, to the extent
that it wishes, jointly with any other similarly notified indemnifying party, to
assume the defense

 

24



--------------------------------------------------------------------------------

of such action with counsel reasonably satisfactory to the indemnified party
(which counsel shall not, except with the written consent of the indemnified
party, be counsel to the indemnifying party). After notice from the indemnifying
party to the indemnified party of its election to assume the defense of such
action, except as provided herein, the indemnifying party shall not be liable to
the indemnified party under Section 7 for any legal or other expenses
subsequently incurred by the indemnified party in connection with the defense of
such action other than reasonable costs of investigation; provided, however,
that any indemnified party shall have the right to employ separate counsel in
any such action and to participate in the defense of such action but the fees
and expenses of such counsel (other than reasonable costs of investigation)
shall be at the expense of such indemnified party unless (i) the employment
thereof has been specifically authorized in writing by the Company in the case
of a claim for indemnification under Section 7(a) or the Placement Agents in the
case of a claim for indemnification under Section 7(b), (ii) such indemnified
party shall have been advised by its counsel that there may be one or more legal
defenses available to it which are different from or additional to those
available to the indemnifying party, or (iii) the indemnifying party has failed
to assume the defense of such action and employ counsel reasonably satisfactory
to the indemnified party within a reasonable period of time after notice of the
commencement of the action or the indemnifying party does not diligently defend
the action after assumption of the defense, in which case, if such indemnified
party notifies the indemnifying party in writing that it elects to employ
separate counsel at the expense of the indemnifying party, the indemnifying
party shall not have the right to assume the defense of (or, in the case of a
failure to diligently defend the action after assumption of the defense, to
continue to defend) such action on behalf of such indemnified party and the
indemnifying party shall be responsible for legal or other expenses subsequently
incurred by such indemnified party in connection with the defense of such
action; provided, however, that the indemnifying party shall not, in connection
with any one such action or separate but substantially similar or related
actions in the same jurisdiction arising out of the same general allegations or
circumstances, be liable for the reasonable fees and expenses of more than one
separate firm of attorneys at any time for all such indemnified parties (in
addition to any local counsel), which firm shall be designated in writing by
Roth if the indemnified parties under this Section 7 consist of any Placement
Agent Indemnified Party or by the Company if the indemnified parties under this
Section 7 consist of any Company Indemnified Parties. Subject to this Section 7
(c), the amount payable by an indemnifying party under Section 7 shall include,
but not be limited to, (x) reasonable legal fees and expenses of counsel to the
indemnified party and any other expenses in investigating, or preparing to
defend or defending against, or appearing as a third party witness in respect
of, or otherwise incurred in connection with, any action, investigation,
proceeding or claim, and (y) all amounts paid in settlement of any of the
foregoing. No indemnifying party shall, without the prior written consent of the
indemnified parties, settle or compromise or consent to the entry of judgment
with respect to any pending or threatened action or any claim whatsoever, in
respect of which indemnification or contribution could be sought under this
Section 7 (whether or not the indemnified parties are actual or potential
parties thereto), unless such settlement, compromise or consent (I) includes an
unconditional release of each indemnified party in form and substance reasonably
satisfactory to such indemnified party from all liability arising out of such
action or claim and (II) does not include a statement as to or an admission of
fault, culpability or a failure to act by or on behalf of any indemnified party.
Subject to the provisions of the following sentence, no indemnifying party shall
be liable for settlement of any pending or threatened action or any claim
whatsoever that is effected without its written consent (which consent shall not
be unreasonably withheld or delayed), but if settled with its written consent,
if its consent has been unreasonably withheld or delayed or if there be a
judgment for the plaintiff in any such matter, the indemnifying party agrees to
indemnify and hold harmless any indemnified party from and against any loss or
liability by reason of such settlement or judgment. In addition, if at any time
an indemnified party shall have requested that an indemnifying party reimburse
the indemnified party for fees and expenses of counsel, such indemnifying party
agrees that it shall be liable for any settlement of the nature contemplated
herein effected without its written consent if (A) such settlement is entered
into more than forty-five (45) days after receipt by such indemnifying party of
the request for reimbursement, (B) such indemnifying party shall have received

 

25



--------------------------------------------------------------------------------

notice of the terms of such settlement at least thirty (30) days prior to such
settlement being entered into and (C) such indemnifying party shall not have
reimbursed such indemnified party in accordance with such request prior to the
date of such settlement.

(d) If the indemnification provided for in this Section 7 is unavailable or
insufficient to hold harmless an indemnified party under Section 7(a) or
Section 7(b), then each indemnifying party shall, in lieu of indemnifying such
indemnified party, contribute to the amount paid, payable or otherwise incurred
by such indemnified party as a result of such loss, claim, damage, expense or
liability (or any action, investigation or proceeding in respect thereof), as
incurred, (i) in such proportion as shall be appropriate to reflect the relative
benefits received by the Company on the one hand and each of the Placement
Agents on the other hand from the Offering, or (ii) if the allocation provided
by clause (i) of this Section 7(d) is not permitted by applicable law, in such
proportion as is appropriate to reflect not only the relative benefits referred
to in clause (i) of this Section 7(d) but also the relative fault of the Company
on the one hand and the Placement Agents on the other with respect to the
statements, omissions, acts or failures to act which resulted in such loss,
claim, damage, expense or liability (or any action, investigation or proceeding
in respect thereof) as well as any other relevant equitable considerations. The
relative benefits received by the Company on the one hand and the Placement
Agents on the other with respect to the Offering shall be deemed to be in the
same proportion as the total net proceeds from the Offering under this Agreement
(before deducting expenses) received by the Company bear to the total placement
agent commission received by the Placement Agents in connection with the
Offering, in each case as set forth in the table on the cover page of the
Prospectus. The relative fault of the Company on the one hand and the Placement
Agents on the other shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company on the one hand or the Placement Agents on the other,
the intent of the parties and their relative knowledge, access to information
and opportunity to correct or prevent such untrue statement, omission, act or
failure to act; provided that the parties hereto agree that the written
information furnished to the Company by the Representative by or on behalf of
any Placement Agent for use in any Preliminary Prospectus, any Registration
Statement or the Prospectus, or in any amendment or supplement thereto, consists
solely of the Placement Agents’ Information as defined in Section 16. The
Company and the Placement Agents agree that it would not be just and equitable
if contributions pursuant to this Section 7(d) were to be determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to herein. The amount paid or payable by
an indemnified party as a result of the loss, claim, damage, expense, liability,
action, investigation or proceeding referred to above in this Section 7(d) shall
be deemed to include, for purposes of this Section 7(d), any legal or other
expenses reasonably incurred by such indemnified party in connection with
investigating, preparing to defend or defending against or appearing as a third
party witness in respect of, or otherwise incurred in connection with, any such
loss, claim, damage, expense, liability, action, investigation or proceeding.
Notwithstanding the provisions of this Section 7(d), no Placement Agent shall be
required to contribute any amount in excess of the total discount and commission
received by such Placement Agent in connection with the Offering, less the
amount of any damages which such Placement Agent has otherwise paid or become
liable to pay by reason of any untrue or alleged untrue statement, omission or
alleged omission, act or alleged act or failure to act or alleged failure to
act. No person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation.

8. TERMINATION. The obligations of the Placement Agents hereunder may be
terminated by the Representative, in its absolute discretion by notice given to
the Company prior to delivery of and payment for the Securities if, prior to
that time, any of the events described in Sections 6(l), 6(m), or 6(n) have
occurred or the Purchasers shall decline to purchase the Units for any reason
permitted under this Agreement or the Securities Purchase Agreement.

 

26



--------------------------------------------------------------------------------

9. REIMBURSEMENT OF PLACEMENT AGENTS’ EXPENSES. Notwithstanding anything to the
contrary in this Agreement, if (a) this Agreement shall have been terminated
pursuant to Section 8, (b) the Company shall fail to tender the Units for
delivery to the Purchasers for any reason not permitted under this Agreement,
(c) the Purchasers shall decline to purchase the Units for any reason permitted
under this Agreement or (d) the sale of the Units is not consummated because any
condition to the obligations of the Placement Agents set forth herein is not
satisfied or because of the refusal, inability or failure on the part of the
Company to perform any agreement herein or to satisfy any condition or to comply
with the provisions hereof, then, in addition to the payment of out-of-pocket
expenses in accordance with Section 5, the Company shall reimburse the Placement
Agents for the fees and expenses of the Placement Agents’ counsel and for such
other accountable out-of-pocket expenses as shall have been reasonably incurred
by them in connection with this Agreement and the proposed purchase of the
Shares, and upon demand the Company shall pay the full amount thereof to the
Representative on behalf of the Placement Agents.

10. ABSENCE OF FIDUCIARY RELATIONSHIP. The Company acknowledges and agrees that:

(a) Each Placement Agent’s responsibility to the Company is solely contractual
in nature, each Placement Agent has been retained solely to act as an Placement
Agent in connection with the Offering and no fiduciary, advisory or agency
relationship between the Company and such Placement Agent has been created in
respect of any of the transactions contemplated by this Agreement, irrespective
of whether Roth or Maxim has advised or is advising the Company on other
matters;

(b) the price of the units set forth in this Agreement was established by the
Company following discussions and arms-length negotiations with the
Representative, and the Company is capable of evaluating and understanding, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated by this Agreement;

(c) it has been advised that Roth and Maxim, and each of their affiliates, are
engaged in a broad range of transactions which may involve interests that differ
from those of the Company and that the Placement Agents have no obligation to
disclose such interests and transactions to the Company by virtue of any
fiduciary, advisory or agency relationship; and

(d) it waives, to the fullest extent permitted by law, any claims it may have
against the Placement Agents for breach of fiduciary duty or alleged breach of
fiduciary duty and agrees that the Placement Agents shall have no liability
(whether direct or indirect) to the Company in respect of such a fiduciary duty
claim or to any person asserting a fiduciary duty claim on behalf of or in right
of the Company, including stockholders, employees or creditors of the Company.

11. SUCCESSORS; PERSONS ENTITLED TO BENEFIT OF AGREEMENT. This Agreement shall
inure to the benefit of and be binding upon the several Placement Agents, the
Company, and their respective successors and assigns. Notwithstanding the
foregoing, the determination as to whether any condition in Section 6 hereof
shall have been satisfied, and the waiver of any condition in Section 6 hereof,
may be made by the Representative in its sole discretion, and any such
determination or waiver shall be binding on each of the Placement Agents and
shall not require the consent of any Placement Agent. Nothing expressed or
mentioned in this Agreement is intended or shall be construed to give any
person, other than the persons mentioned in the preceding sentences, any legal
or equitable right, remedy or claim under or in respect of this Agreement, or
any provisions herein contained, this Agreement and all conditions and
provisions hereof being intended to be and being for the sole and exclusive
benefit of such persons and for the benefit of no other person; except that the
representations, warranties, covenants, agreements and indemnities of the
Company contained in this Agreement shall

 

27



--------------------------------------------------------------------------------

also be for the benefit of the Placement Agent Indemnified Parties and the
several indemnities of the Placement Agents shall be for the benefit of the
Company Indemnified Parties. It is understood that each Placement Agent’s
responsibility to the Company is solely contractual in nature and the Placement
Agents do not owe the Company, or any other party, any fiduciary duty as a
result of this Agreement.

12. SURVIVAL OF INDEMNITIES, REPRESENTATIONS, WARRANTIES, ETC. The respective
indemnities, covenants, agreements, representations, warranties and other
statements of the Company and the several Placement Agents, as set forth in this
Agreement or made by them respectively, pursuant to this Agreement, shall remain
in full force and effect, regardless of any investigation made by or on behalf
of any Placement Agent, the Company or any person controlling any of them and
shall survive delivery of and payment for the Securities. Notwithstanding any
termination of this Agreement, including without limitation any termination
pursuant to Section 8, the indemnity and contribution and reimbursement
agreements contained in Sections 7 and 9 and the covenants, representations,
warranties set forth in this Agreement shall not terminate and shall remain in
full force and effect at all times.

13. NOTICES. All statements, requests, notices and agreements hereunder shall be
in writing, and:

(a) if to the Representative, shall be delivered or sent by mail, facsimile
transmission or email to Roth Capital Partners, LLC, 888 San Clemente Drive,
Newport Beach, California 92660, Attention: Legal Department, Fax: (949)
720-7247; and

(b) if to the Company, shall be delivered or sent by mail, facsimile
transmission or email to: Cytori Therapeutics, Inc., Attention: Tiago Girao,
CFO, Fax: (858) 450-4335; with a copy to DLA Piper LLP, Attention: Jeff Baglio,
Esq., Fax: (858) 638-5058;

provided, however, that any notice to the Placement Agents pursuant to Section 7
shall be delivered or sent by mail or facsimile transmission to the
Representative c/o Roth Capital Partners, LLC at the address set forth above in
this Section 13. Any such statements, requests, notices or agreements shall take
effect at the time of receipt thereof, except that any such statement, request,
notice or agreement delivered or sent by email shall take effect at the time of
confirmation of receipt thereof by the recipient thereof.

14. DEFINITION OF CERTAIN TERMS. For purposes of this Agreement, (a) “business
day” means any day on which the New York Stock Exchange, Inc. is open for
trading, (b) “knowledge” means the knowledge of the directors and officers of
the Company after reasonable inquiry and (c) “subsidiary” has the meaning set
forth in Rule 405 of the Rules and Regulations.

15. GOVERNING LAW, AGENT FOR SERVICE AND JURISDICTION. This Agreement shall be
governed by and construed in accordance with the laws of the State of New York,
including without limitation Section 5-1401 of the New York General Obligations
Law. No legal proceeding may be commenced, prosecuted or continued in any court
other than the courts of the State of New York located in the City and County of
New York or in the United States District Court for the Southern District of New
York, which courts shall have jurisdiction over the adjudication of such
matters, and the Company and the Placement Agents each hereby consent to the
jurisdiction of such courts and personal service with respect thereto. The
Company and the Placement Agents each hereby waive all right to trial by jury in
any legal proceeding (whether based upon contract, tort or otherwise) in any way
arising out of or relating to this Agreement. The Company agrees that a final
judgment in any such legal proceeding brought in any such court shall be
conclusive and binding upon the Company and the Placement Agents and may be
enforced in any other courts in the jurisdiction of which the Company is or may
be subject, by suit upon such judgment.

 

28



--------------------------------------------------------------------------------

16. PLACEMENT AGENTS’ INFORMATION. The parties hereto acknowledge and agree
that, for all purposes of this Agreement, the “Placement Agents’ Information”
consists solely of the following information in the Prospectus: (i) the
Placement Agents’ names and titles as set forth on the front cover page; and
(ii) the statements concerning the Placement Agents contained in the first
paragraph concerning the terms of the Offering and in the twelfth and thirteenth
paragraphs concerning stabilization by the Placement Agents, in each case under
the heading “Plan of Distribution.”

17. PARTIAL UNENFORCEABILITY. The invalidity or unenforceability of any section,
paragraph, clause or provision of this Agreement shall not affect the validity
or enforceability of any other section, paragraph, clause or provision hereof.
If any section, paragraph, clause or provision of this Agreement is for any
reason determined to be invalid or unenforceable, there shall be deemed to be
made such minor changes (and only such minor changes) as are necessary to make
it valid and enforceable.

18. GENERAL. This Agreement constitutes the entire agreement of the parties to
this Agreement and supersedes all prior written or oral and all contemporaneous
oral agreements, understandings and negotiations with respect to the subject
matter hereof. In this Agreement, the masculine, feminine and neuter genders and
the singular and the plural include one another. The section headings in this
Agreement are for the convenience of the parties only and will not affect the
construction or interpretation of this Agreement. This Agreement may be amended
or modified, and the observance of any term of this Agreement may be waived,
only by a writing signed by the Company and the Representative.

19. RESEARCH ANALYST INDEPENDENCE. The Company acknowledges that each Placement
Agent’s research analysts and research departments are required to be
independent from its investment banking division and are subject to certain
regulations and internal policies, and that such Placement Agent’s research
analysts may hold views and make statements or investment recommendations and/or
publish research reports with respect to the Company and/or the Offering that
differ from the views of their investment banking division. The Company hereby
waives and releases, to the fullest extent permitted by law, any claims that the
Company may have against either Placement Agent with respect to any conflict of
interest that may arise from the fact that the views expressed by its
independent research analysts and research departments may be different from or
inconsistent with the views or advice communicated to the Company by such
Placement Agent’s investment banking division. The Company acknowledges that
each Placement Agent is a full service securities firm and as such from time to
time, subject to applicable securities laws, rules and regulations, may effect
transactions for its own account or the account of its customers and hold long
or short positions in debt or equity securities of the Company; provided,
however, that nothing in this Section 19 shall relieve either Placement Agent of
any responsibility or liability it may otherwise bear in connection with
activities in violation of applicable securities laws, rules or regulations.

20. EFFECTIVENESS. This Agreement shall become effective upon the execution and
delivery hereof by the parties hereto.

21. COUNTERPARTS. This Agreement may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument and such signatures may be
delivered by facsimile.

 

29



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of the agreement
between the Company and the Placement Agents, kindly indicate your acceptance in
the space provided for that purpose below.

 

Very truly yours, CYTORI THERAPEUTICS, INC. By:  

/s/ Marc H. Hedrick

  Name:   Marc H. Hedrick   Title:   President and Chief Executive Officer

 

Confirmed as of the date first

above mentioned, on behalf of

themselves and the Placement Agents

named in Schedule D hereto:

ROTH CAPITAL PARTNERS, LLC By:  

/s/ Michael Margolis, R. Ph.

  Name:   Michael Margolis, R. Ph.   Title:   Managing Director

 

30



--------------------------------------------------------------------------------

SCHEDULE A

General Use Free Writing Prospectuses

None.



--------------------------------------------------------------------------------

SCHEDULE B

Pricing Information

Number of Shares of Preferred Stock to be Issued: 13,500

Number of Shares of Common Stock Issuable Upon Exercise of All Warrants:
25,961,541

Number of Shares of Common Stock Issuable Upon Exercise of each Warrant:
1,923.0771

Offering Price: $1,000.00 per unit

Conversion Price: $0.52 per share

Warrant Exercise Price: $0.5771 per share



--------------------------------------------------------------------------------

SCHEDULE C

List of Directors, Officers subject to Section 4

Directors

 

  Lloyd H. Dean    Director   Christopher J. Calhoun    Director   Richard J.
Hawkins    Director   Paul W. Hawran    Director   Marc H. Hedrick, MD   
President & CEO and Director   E. Carmack Holmes, MD    Director   David M.
Rickey    Chairman of the Board of Directors  

Tommy G. Thompson

Gary A. Lyons

  

Director

Director

Executive Officers

 

  Marc H. Hedrick, MD    President & CEO   Tiago Girao    Chief Financial
Officer  

Seijiro N. Shirahama

Steven Kesten, M.D.

  

President, Asia Pacific

Chief Medical Officer



--------------------------------------------------------------------------------

SCHEDULE D

 

PLACEMENT AGENT

   NUMBER OF UNITS PLACED  

ROTH CAPITAL PARTNERS, LLC

     11,475   

MAXIM GROUP, LLC

     2,025      

 

 

 

TOTAL:

     13,500      

 

 

 



--------------------------------------------------------------------------------

EXHIBIT A

Form of Securities Purchase Agreement



--------------------------------------------------------------------------------

EXHIBIT B

Form of Warrant



--------------------------------------------------------------------------------

EXHIBIT C

Form of Lock Up Agreement

October [—], 2014

Roth Capital Partners, LLC

As Representative of the several Placement Agents

c/o Roth Capital Partners, LLC

888 San Clemente Drive

Newport Beach, CA 92660

Re:    Cytori Therapeutics, Inc. Offering of Common Stock

Dear Sirs:

In order to induce Roth Capital Partners, LLC (“Roth”) and the other Placement
Agents set forth in that certain placement agency agreement with Cytori
Therapeutics, Inc., a Delaware corporation (the “Company”), with respect to the
public offering (the “Offering”) of shares of the Company’s Common Stock, par
value $0.001 per share (“Common Stock”) and warrants to purchase shares of
Common Stock, the undersigned hereby agrees that for a period of ninety
(90) days following the date of the final prospectus supplement filed by the
Company with the Securities and Exchange Commission in connection with the
Offering (the “Lock-up Period”), the undersigned will not, without the prior
written consent of Roth, directly or indirectly, (i) offer, sell, assign,
transfer, pledge, contract to sell, or otherwise dispose of, or announce the
intention to otherwise dispose of, any shares of Common Stock or any securities
convertible into or exercisable or exchangeable for Common Stock (including,
without limitation, shares of Common Stock or any such securities which may be
deemed to be beneficially owned by the undersigned in accordance with the rules
and regulations promulgated under the Securities Act of 1933, as the same may be
amended or supplemented from time to time (such shares or securities, the
“Beneficially Owned Shares”)), (ii) enter into any swap, hedge or other
agreement or arrangement that transfers in whole or in part, the economic risk
of ownership of any Beneficially Owned Shares, Common Stock or securities
convertible into or exercisable or exchangeable for Common Stock, or
(iii) engage in any short selling of any Beneficially Owned Shares, Common Stock
or securities convertible into or exercisable or exchangeable for Common Stock,
in each case other than (a) transfers of Beneficially Owned Shares, Common Stock
or securities convertible into or exercisable or exchangeable for Common Stock
(i) as a bona fide gift or gifts, (ii) to any trust for the direct or indirect
benefit of the undersigned or the immediate family of the undersigned or
(iii) by will or intestacy to the undersigned’s legal representative, heir or
legatee; and (b) pursuant to any contract, instruction or plan complying with
Rule 10b5-1 under the Securities Exchange Act of 1934, as amended, that has been
entered into by the undersigned prior to the date of this agreement; provided
that in the case of any transfer or distribution pursuant to clause (a), each
donee or distributee or transferee shall execute and deliver to Roth a lock-up
letter for the balance of the Lock-up Period in the form of this paragraph.

No provision in this agreement shall be deemed to restrict or prohibit the
exercise or exchange by the undersigned of any option or warrant to acquire
shares of Common Stock, or any other security exchangeable or exercisable for,
or convertible into, Common Stock, provided that the undersigned does not
transfer the Common Stock acquired on such exercise or exchange during the lock
up period, unless otherwise permitted pursuant to the terms of this agreement.



--------------------------------------------------------------------------------

If (i) the Company issues an earnings release or material news or a material
event relating to the Company occurs during the last seventeen (17) days of the
Lock-up Period, or (ii) prior to the expiration of the Lock-up Period, the
Company announces that it will release earnings results during the sixteen
(16)-day period beginning on the last day of the Lock-up Period, the
restrictions imposed by this Agreement shall continue to apply until the
expiration of the eighteen (18)-day period beginning on the issuance of the
earnings release or the occurrence of the material news or material event,
unless Roth waives such extension

Anything contained herein to the contrary notwithstanding, any person to whom
shares of Common Stock, securities convertible into or exercisable or
exchangeable for Common Stock or Beneficially Owned Shares are transferred from
the undersigned shall be bound by the terms of this Agreement.

In addition, the undersigned hereby waives, from the date hereof until the
expiration of the Lock-up Period, any and all rights, if any, to request or
demand registration pursuant to the Securities Act of 1933, as amended, of any
shares of Common Stock or securities convertible into or exercisable or
exchangeable for Common Stock that are registered in the name of the undersigned
or that are Beneficially Owned Shares. In order to enable the aforesaid
covenants to be enforced, the undersigned hereby authorizes the Company, and any
duly appointed transfer agent for the registration or transfer of the shares of
Common Stock, securities convertible into or exercisable or exchangeable for
Common Stock or Beneficially Owned Shares, to decline to make any transfer of
securities if such transfer would constitute a violation or breach of this
letter agreement.

The undersigned understands that, if (i) the Placement Agency Agreement does not
become effective, (ii) the Placement Agency Agreement (other than the provisions
thereof which survive termination) shall terminate or be terminated prior to
payment for and delivery of the Common Stock to be sold thereunder, (iii) the
Company notifies Roth in writing that it will not be proceeding with the
Offering prior to the execution of the Placement Agency Agreement, or (iv) a
closing of the Offering has not yet occurred as of October 31, 2014, the
undersigned shall be released from all obligations under this letter agreement.

 

[Signatory] By:   Name:   Title:  